Exhibit 10.26

[Certain confidential portions of this exhibit have been redacted pursuant to
Item 601(b)(10)(iv) of Regulation S-K and marked with asterisks. The omitted
information is (i) not material and (ii) would likely cause us competitive harm
if publicly disclosed.]

 

CONFIDENTIAL

 

 

 

 

 

 



 

 

 

 

AMENDED AND RESTATED GAS GATHERING AND PROCESSING AGREEMENT BY AND BETWEEN

LINN ENERGY HOLDINGS, LLC AND

LINN MIDSTREAM, LLC EFFECTIVE APRIL 1, 2017

 



 

[Signature Page to Amended and Restated Gas Gathering and Processing Amendment]

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED GAS GATHERING AND PROCESSING AGREEMENT

 

THIS AMENDED AND RESTATED GAS GATHERING AND PROCESSING

AGREEMENT (as may be amended, restated, supplemented or otherwise modified from
time to time, this “Agreement”), effective for all purposes hereunder as of
April 1, 2017 (the “Effective Date”) by and between Linn Energy Holdings, LLC, a
Delaware limited liability company by and through its Agent Linn Operating, LLC
(“Producer”) and Linn Midstream, LLC, a Delaware limited liability company
(“Linn Midstream”, and Producer, each a “Party”, and collectively, the
“Parties”).

 

RECITALS:

 

WHEREAS, Linn Operating, Inc. as agent for Producer and Linn Operating, Inc. as
agent for Linn Midstream entered into that certain Gas Gathering and Processing
Agreement (the “Prior GGPA”), on and effective as of January 1, 2016.

 

WHEREAS, Producer and Linn Midstream have agreed to amend and restate in its
entirety the Prior GGPA effective as of the Effective Date and to memorialize
certain other understandings and agreements of the Parties as set forth more
fully below.

 

WHEREAS, Producer and Linn Midstream desire that Linn Midstream will gather,
process and purchase Producer’s Gas (as defined in Exhibit A) produced from the
Wells (as defined in Exhibit A) located within Contract Area A-1 (defined below)
in accordance with the terms and conditions set forth on Exhibit A.

 

WHEREAS, Linn Midstream desires to purchase (and perform certain services with
respect to) Producer’s Committed Gas (as defined in Exhibit B) from (and for)
Producer, and Producer desires to sell (and have Linn Midstream perform certain
services with respect to) such Gas (as defined in Exhibit B) located within
Contract Area B-1 (defined below) to Linn Midstream in accordance with the terms
and conditions set forth on Exhibit B.

 

WHEREAS, the Parties acknowledge and desire that (a) the terms and conditions
set forth on Exhibit A and Exhibits A-1 through A-5 (inclusive) shall apply
solely with respect to Producer’s assets or operations located on Contract Area
A-1 and shall not apply with respect to Producer’s assets or operations located
on Contract Area B-1 and (b) the terms and conditions set forth on Exhibit B and
Exhibits B-1 through B-5 (inclusive) shall apply solely with respect to
Producer’s assets or operations located on Contract Area B-1 and shall not apply
with respect to Producer’s assets or operations located on Contract Area A-1.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound by the terms hereof, agree as follows:

 

 

--------------------------------------------------------------------------------

 

ARTICLE I CONTRACT AREAS

 

Section 1.1. Contract Area A-1. With respect to Producer’s assets or operations
located on the lands within the boundaries shown or described on Exhibit A-1
(such lands, “Contract Area A-1”), the terms and conditions set forth on Exhibit
A (and Exhibits A-1 through A-6 (inclusive)) hereto shall govern the rights and
obligations of the Parties to the extent set forth therein.

 

Section 1.2. Contract Area B-1. With respect to Producer’s assets or operations
located on the lands described on Exhibit B-1 (such lands, “Contract Area B-1”),
the terms and conditions set forth on Exhibit B (and Exhibits B-1 through B-6
(inclusive)) hereto shall govern the rights and obligations of the Parties to
the extent set forth therein.

 

ARTICLE II MISCELLANEOUS PROVISIONS

 

Section 2.1. Assignment. Either Party may assign this Agreement subject to
Section 2.2. Any such assignment must be all or an undivided percentage of a
Party’s rights, titles, interests and obligations hereunder, all or an undivided
percentage of a Party’s rights under Exhibit A (and Exhibits A-1 through A-5
(inclusive)) or all or an undivided percentage of a Party’s rights under Exhibit
B (and Exhibits B-1 through B-5 (inclusive)). This Agreement (or portions
thereof) and each of its terms shall be binding upon and inure to the benefit of
the successors, assigns, heirs, personal representatives, and representatives in
bankruptcy of the Parties. The dedications and the other terms and conditions
set forth herein are intended to run with the land notwithstanding anything to
the contrary herein.

 

Section 2.2. Notice of Assignment. Any assignment, conveyance, farmout, sublease
or any other type of transaction by Producer of its interest in any asset or
interest subject to a dedication set forth herein shall be made expressly
subject to the provisions of this Agreement. No transfer of or succession to the
interest of Producer, however effected, shall bind Linn Midstream unless and
until the original instrument or other proper proof that the claimant is legally
entitled to an interest has been furnished to Linn Midstream at its office at
the address shown in Section 2.12. The effective date of the transfer as to Linn
Midstream’s obligation under this Agreement shall be the first day of the
calendar month after thirty (30) days following the date such instrument or
proof is furnished to Linn Midstream. No transfer or assignment of rights by
either Party under this Agreement shall diminish or increase either Party’s
obligations under this Agreement, unless expressly agreed by the other Party.

 

Section 2.3. Compliance with Laws and Regulations. This Agreement is subject to
all valid statutes, rules and regulations of any duly constituted federal or
state authority or  regulatory body having jurisdiction. Neither Party shall be
in default as a result of compliance with laws and regulations.

 

Section 2.4. Conflict of Law Jurisdiction, Venue; Jury Waiver.

 

(a)THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH

 

 

--------------------------------------------------------------------------------

 

THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

(b)THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN HARRIS COUNTY, TEXAS
(OR, IF REQUIREMENTS FOR FEDERAL JURISDICTION ARE NOT MET, STATE COURTS LOCATED
IN HARRIS COUNTY, TEXAS) AND APPROPRIATE APPELLATE COURTS THEREFROM FOR THE
RESOLUTION OF ANY DISPUTE, CONTROVERSY, OR CLAIM ARISING OUT OF OR IN RELATION
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND EACH PARTY HEREBY
IRREVOCABLY AGREES THAT ALL ACTIONS, SUITS AND PROCEEDINGS IN RESPECT OF SUCH
DISPUTE, CONTROVERSY OR CLAIM MAY BE HEARD AND DETERMINED IN SUCH COURTS. EACH
PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAWS, (i) ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUCH ACTION, SUIT OR PROCEEDING IN ANY OF THE AFORESAID COURTS, (ii) ANY
CLAIM IT MAY NOW OR HEREAFTER HAVE THAT ANY SUCH ACTION, SUIT OR PROCEEDING HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM, AND (iii) THE RIGHT TO OBJECT, IN
CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING, THAT ANY SUCH COURT DOES NOT
HAVE ANY JURISDICTION OVER SUCH PERSON. EACH PARTY AND EACH SELLER’S
REPRESENTATIVE HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF ANY PAPERS, NOTICES
OR PROCESS AT THE ADDRESS SET OUT IN SECTION 2.12 IN CONNECTION WITH ANY ACTION,
SUIT OR PROCEEDING AND AGREES THAT NOTHING HEREIN WILL AFFECT THE RIGHT OF THE
OTHER PARTIES TO SERVE ANY SUCH PAPERS, NOTICES OR PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW. EACH PARTY AGREES THAT A JUDGMENT IN ANY SUCH
DISPUTE, CONTROVERSY OR CLAIM MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON
THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE LAW.

 

(c)EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

Section 2.5. Default and Non-Waiver. No waiver by a Party of any one or more
defaults by the other Party in the performance of any provisions of this
Agreement shall operate as a waiver of any future default or defaults, whether
of a like or different character.

 

Section 2.6. Confidentiality. All terms and provisions of this Agreement are
confidential, and the Parties shall use all reasonable efforts to prevent
disclosure of the terms and provisions of this Agreement to any third party;
provided, however, a Party is permitted to disclose the terms and conditions of
this Agreement to its officers, directors, employees, agents, consultants,

 

 

--------------------------------------------------------------------------------

 

affiliates, and independent public accountants, and as may be necessary to
comply with any legal obligations or court order. In addition, Producer may
disclose this Agreement to any bona fide potential purchaser of Producer’s
interest in its assets subject to this Agreement, and Linn Midstream may
disclose this Agreement to any bona fide potential purchaser of Linn Midstream’s
interest in any or all of its assets subject to this Agreement, provided that in
either case, such potential purchaser agrees in writing to be bound by the
confidentiality provisions of this Agreement.

 

Section 2.7. Negotiations. Each Party acknowledges that it has had the
opportunity to negotiate the terms of this Agreement and to obtain the
assistance of counsel in reviewing its terms prior to execution. The Parties
agree, therefore, that this Agreement shall not be construed against or in favor
of either Party as a result of the manner in which this Agreement was
negotiated, prepared, drafted or executed, but shall be construed in a neutral
manner.

 

Section 2.8. Complete Agreement. This Agreement constitutes the final and
complete agreement between the Parties, and there are no oral promises, prior
agreements, understandings, obligations, warranties, or representations between
the Parties relating to this Agreement other than those set forth herein.

 

Section 2.9. Amendments. All waivers, modifications, amendments and changes to
this Agreement shall be in writing and executed by the authorized
representatives of the Parties.

 

Section 2.10. Relationships of the Parties. The relations between the Parties
are those of independent contractors. This Agreement creates no joint venture,
partnership, association, other special relationship, or fiduciary obligations.

 

Section 2.11. Third party Beneficiaries. Except to the limited extent expressly
set forth herein, there are no third party beneficiaries under this Agreement.

 

Section 2.12. Notices. Except as may otherwise be provided, all notices,
payments, data or documents to be furnished must be mailed to the respective
Party at its address (whether physical or electronic) set out below and shall be
sufficiently given if: (a) deposited in the United States mail, postage prepaid;
(b) sent by private express mail or courier service; or (c) transmitted
electronically, and addressed to the respective Party at its specified address
(whether physical or electronic) set out below. Either Party may change its
address at any time upon written notice to the other Party.

 

If to Producer:

 

Linn Energy Holdings, LLC 600 Travis Street, Suite 1400

Attention: Marketing Administration Facsimile: 832-209-4300

Email: MarketingAdministration@linnenergy.com If to Linn Midstream:

Linn Midstream, LLC

 

 

--------------------------------------------------------------------------------

 

600 Travis Street, Suite 1400 Attention: Marketing Administration Facsimile:
832-209-4300

Email: MarketingAdministration@linnenergy.com

 

Section 2.13. Captions. The captions in this Agreement have been inserted for
convenience only and shall be given no substantive meaning or significance
whatsoever in construing the terms and provisions of this Agreement.

 

Section 2.14. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall be considered together as one instrument. Any
executed counterpart transmitted by facsimile or similar transmission by any
Party shall be deemed an original and shall be binding upon such Party.

 

Section 2.15. Prior Agreements. This Agreement supersedes and replaces any
previous Agreement as of the Effective Date for the purchase and sale of gas
between the Parties or their predecessors-in-interest insofar as it applies or
applied to any gas produced from any sources covered by this Agreement and
specifically replaces the Prior GGPA in its entirety from and after the
Effective Date. Notwithstanding anything to the contrary in this Section 2.15,
for the avoidance of doubt, the dedications of acreage and production by
Producer in Exhibit A and Exhibit B are effective as of January 1, 2016, which
is the original effective date of the Prior GGPA.

 

Section 2.16. Memorandum of Agreement; Further Assurances. At or
after  the  Execution Date, Producer and Linn Midstream shall execute and
deliver a Memorandum of this Agreement substantially in the form of Exhibit C
attached hereto. Linn Midstream shall cause such Memorandum to be duly recorded
in the appropriate real property or other records affecting the assets subject
hereto. After the Execution Date each Party shall take such other actions as the
other Party may reasonably request, to accomplish the purposes of this Agreement
and to put third parties on notice of the dedications hereunder.

 

Section 2.17. Severability. If any provision of this Agreement would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
(to the extent permitted by applicable law) be construed by modifying or
limiting it so as to be valid and enforceable to the maximum extent compatible
with, and possible under, applicable law. The provisions hereof are severable,
and in the event any provision hereof should be held invalid or unenforceable in
any respect, it shall not invalidate, render unenforceable, or otherwise affect
any other provision of this Agreement.

 

Section 2.18. Term. This Agreement shall survive, (a) with respect to the terms
and conditions set forth on Exhibit A (and Exhibits A-1 through A-5), for so
long as the terms and conditions set forth on Exhibit A survive as provided
therein, and (b) with respect to the terms and conditions set forth on Exhibit B
(and Exhibits B-1 through B-5), for so long as the terms and conditions set
forth on Exhibit B survive as provided therein.

 

Section 2.19. Limitation on Damages. Notwithstanding anything to the contrary
contained in this Agreement or the exhibits attached hereto, in no event shall
either Party be

 

 

--------------------------------------------------------------------------------

 

liable to the other Party for any exemplary or punitive damages or any special,
indirect, incidental, or consequential damages of any character including,
without limitation, loss of use, lost profits or revenue, cost of capital,
cancellation of permits, unabsorbed transportation or storage charges, tort, or
lost production, REGARDLESS OF WHETHER CLAIMS FOR SUCH DAMAGES ARE BASED ON
CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY, OR OTHERWISE.

 

 

--------------------------------------------------------------------------------

Exhibit 10.26

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties on the
Execution Date.

 

PARTIES:

 

LINN ENERGY HOLDINGS, LLC

By and through its Agent, Linn Operating, LLC

 

By:

/s/ Mark E. Ellis

Name:

Mark E. Ellis

Title:

President and CEO

 

 

 

LINN MIDSTREAM, LLC

 

By:

/s/ Mark E. Ellis

Name:

Mark E. Ellis

Title:

President and CEO

 

 

[Signature Page to Amended and Restated Gas Gathering and Processing Amendment]

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES

 

APPENDICES:

 

 

Appendix A

―

Defined Terms

EXHIBITS:

 

 

Exhibit A

―

Terms and Conditions for Contract Area A-1

Exhibit A-1

―

Contract Area A-1

Exhibit A-2

―

Receipt Point(s)

Exhibit A-3

―

Plant Accounting Procedure

Exhibit A-4

―

Service Fees

Exhibit A-5

―

Pre-Existing Dedications

Exhibit B

―

Terms and Conditions for Dedication Area B-1

Exhibit B-1

―

Dedicated Area

Exhibit B-2

―

Commercial Terms

Exhibit B-3

―

Receipt Point(s)

Exhibit B-4

―

Quality Specifications

Exhibit B-5

―

Dedicated Contracts

Exhibit C

―

Form of Memorandum of Agreement

 

 

--------------------------------------------------------------------------------

 

Exhibit A and Exhibits A-1 through A-5

 

See attached.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

AMENDED AND RESTATED GAS GATHERING AND PROCESSING AGREEMENT

 

Terms and Conditions

 

This Exhibit A is attached to and made a part of that certain Amended and
Restated Gas Gathering and Processing Agreement effective April 1, 2017, by and
between Producer and Linn Midstream.

 

 

TABLE OF CONTENTS

 

 

Page

 

 

Page

ARTICLE I DEFINITIONS

4

Section 1.1

Defined Terms

4

Section 1.2

Interpretive Provisions for Exhibit A

8

ARTICLE II GAS GATHERING AND PROCESSING; DELIVERY AND RECEIPT OBLIGATIONS

8

Section 2.1

Gathering of Producer’s Gas

8

Section 2.2

Processing of Producer’s Gas

8

Section 2.3

Linn Midstream’s Duty to Accept Delivery

8

Section 2.4

Reservations of Linn Midstream

8

Section 2.5

Default

9

Section 2.6

Fuel

9

ARTICLE III RECEIPT AND DELIVERY PRESSURES AND RATE OF FLOW

9

Section 3.1

Pressure

9

 

 

 

ARTICLE IV RESIDUE GAS

9

Section 4.1

Sale of Residue Gas

9

ARTICLE V COMMINGLED RESIDUE GAS; PLANT PRODUCT ALLOCATIONS

10

Section 5.1

Commingled Residue Gas Stream

10

Section 5.2

Plant Product Allocations

10

ARTICLE VI MEASUREMENT

10

Section 6.1

General

10

Section 6.2

Procedure

11

 








1

 

 



--------------------------------------------------------------------------------

 

ARTICLE VII SERVICE FEES

14

ARTICLE VIII QUALITY OF PRODUCER’S GAS

14

Section 8.1

Plant Tailgate Specifications

14

Section 8.2

Receipt Point(s) Specifications

14

Section 8.3

Non-Conforming Gas

14

Section 8.4

No Removal of Liquid Hydrocarbons

15

ARTICLE IX PLANT PRODUCTS

15

Section 9.1

Sale of Plant Products

15

Section 9.2

Price for Plant Products

15

ARTICLE X DEDICATION; FACILITIES

16

Section 10.1

Dedication

16

Section 10.2

Installation, Operation and Maintenance of Facilities

16

Section 10.3

New Wells

16

ARTICLE XI STATEMENTS, BILLINGS AND PAYMENTS

18

Section 11.1

Statements

18

Section 11.2

Payment Method

19

Section 11.3

Taxes and Royalties

19

Section 11.4

Creditworthiness

19

Section 11.5

Examination of Books and Records

19

ARTICLE XII TERM

20

Section 12.1

Term

20

Section 12.2

Effect of Governmental Action

20

ARTICLE XIII POSSESSION AND CONTROL

20

ARTICLE XIV REPRESENTATIONS AND WARRANTIES

20

Section 14.1

Representations and Warranties of Producer

20

Section 14.2

Representations and Warranties of Linn Midstream

21

Section 14.3

Producer’s Indemnification

21

Section 14.4

Linn Midstream’s Indemnification

21

Section 14.5

Indemnity Procedure

21

ARTICLE XV FORCE MAJEURE

22

Section 15.1

Excused Performance

22

Section 15.2

Events Constituting Force Majeure

22

 








2

 

 



--------------------------------------------------------------------------------

 

Section 15.3

Labor Matters

22

ARTICLE XVI DEFAULT AND REMEDIES

22

Section 16.1

Events of Default

22

Section 16.2

Remedies

23

ARTICLE XVII RIGHTS-OF-WAY

24

 

 



3

 

 



--------------------------------------------------------------------------------

 

ARTICLE I DEFINITIONS

 

Section 1.1 Defined Terms. Each capitalized term in this Exhibit A and Exhibits
A-1 through A-5 (inclusive) has the meaning given to it in this Section 1.1 of
this Exhibit A.

 

(a)“Affiliate” means, with respect to either Party, any Person that directly or
indirectly controls, is controlled by or is under common control with such
Party, and “control” means the power to direct or cause the direction of the
management and policies of such Person or Party, whether directly or indirectly,
through one or more intermediaries or otherwise, and whether by virtue of the
ownership of shares or other equity interests, the holding of voting rights or
contractual rights, partnership interests or otherwise; provided, however, that
none of Producer or any of its wholly owned direct or indirect subsidiaries
shall be deemed an Affiliate of Linn Midstream or any of its wholly owned direct
or indirect subsidiaries.

 

(b)“Agreement” means the main body of the Amended and Restated Gas Gathering and
Processing Agreement to which this Exhibit A is attached.

 

(c)“AMI” means the geographical area designated on the map attached to the
Agreement as Exhibit A-1.

 

(d)“Btu” means the amount of heat required to raise the temperature of one
avoirdupois pound of pure water from 58.5° Fahrenheit to 59.5° Fahrenheit.

(e)“Commingled Residue Gas Stream” has the meaning set forth in Section 5.1 of
this Exhibit A.

 

(f)“Condensate” means distillates, drip gas and other free liquids collected in
the System.

 

(g)“Day,” “day” or “Daily” means a period of 24 consecutive hours, beginning at
9:00 a.m. Central Time and ending at 8:59 a.m. Central Time; provided, however,
that on the Day on which Daylight Saving Time becomes effective, the period
shall be 23 consecutive hours; and on the Day on which Standard Time becomes
effective, the period shall be 25 consecutive hours.

 

(h)“Dedicated Lease” means, subject to Section 10.1 of this Exhibit A, (i) each
Lease owned by Producer or any of its Affiliates as of the Original Effective
Date in the AMI and (ii) each Lease acquired by Producer or any of its
Affiliates in the AMI after the Original Effective Date.

 

 

(i)

“Defaulting Party” has the meaning set forth in Section 16.1 of this Exhibit A.

 

(j)“Downstream Pipeline” means the pipeline(s) which are immediately downstream
of the Plant tailgate.

 

(k)“Drilling Notice” means written notice of a potential New Well that is
prepared by Producer in good faith that includes the New Well’s location, the
estimated spud date,

 

 

--------------------------------------------------------------------------------

 

estimated completion date, estimated initial daily production, estimated
average  daily production, formation, the operator, Producer’s working interest,
plat of the New Well’s  location, and authorization for Linn Midstream to begin
acquiring rights-of-way and equipment necessary for the connection of the New
Well.

 

 

(l)

“Effective Date” has the meaning set forth in the Agreement.

 

 

(m)

“EFM” has the meaning set forth in Section 6.1 of this Exhibit A.

 

 

(n)

“Event of Default” means the events described in Section 16.1 of this Exhibit A.

 

(o)“Facilities” means, collectively, the System, the Plant and all associated
pipelines and equipment owned or controlled by Linn Midstream between the
Receipt Point(s) and the Downstream Pipeline.

 

(p)“Fixed Recovery Percentage” has the meaning set forth in Section 5.2 of this
Exhibit A.

 

 

(q)

“Force Majeure” has the meaning set forth in Section 15.2 of this Exhibit A.

 

(r)“Fuel” means the gas and electricity used for fuel, power and equivalents
required to operate the Facilities, any Gas Lift Gas and lost and unaccounted
for gas.

 

(s)“Gas” or “gas” means hydrocarbon and non-hydrocarbon substances produced from
gas and/or oil wells that is in a gaseous state.

 

 

(t)

“Gas Lift Facilities” has the meaning set forth in Section 10.3 of this Exhibit
A.

 

 

(u)

“Gas Lift Gas” has the meaning set forth in Section 10.3 of this Exhibit A.

 

 

(v)

“Gas Lift Imbalance” has the meaning set forth in Section 10.3 of this Exhibit
A.

 

(w)“Gas Lift Imbalance Fee” has the meaning set forth in Section 10.3 of this
Exhibit A.

 

(x)“Inferior Liquids” means mixed crude oil, slop oil, salt water, and nuisance
liquids recovered by Linn Midstream in the Facilities, other than Condensate
recovered in the System and Plant Products recovered in the Plant.

 

(y)“Interest Rate” means the then-effective per annum prime interest rate as
published in The Wall Street Journal.

 

(z)“Lease” means any gas or liquid hydrocarbon lease, the surface and subsurface
leasehold estates created thereby, fee interests and subleases, including all
production depths, zones and formations covered thereby.

 

(aa)“Linn Midstream” means has the meaning set forth in the Preamble.

 



5

 

 



--------------------------------------------------------------------------------

 

(bb) “MAOP” means the maximum allowable operating pressure of the System  from
time to time, which is subject to change in Linn Midstream’s sole discretion.

 

(cc)   “Mcf” means 1,000 cubic feet of gas at a base temperature of 60°
Fahrenheit, and  at a pressure base of 14.73 Psia and containing the amount of
water vapor present at actual production pressure and temperature.

 

(dd)“MMBtu” means 1,000,000 Btus.

(ee)“MMcf” means 1,000 Mcf.

(ff)    “Month” means the period beginning at 9:00 a.m. Central Time on the
first Day    of each calendar Month and ending at 8:59 a.m. Central Time on the
first Day of the next succeeding calendar Month.

 

(gg) “New Well” means any well that will be drilled in the AMI by Producer or
its Affiliates.

 

(hh) “Non-Conforming Gas” means any of Producer’s Gas received at the Receipt
Point(s) that fails to meet the quality specifications set forth in Section 8.1
of this Exhibit A (except with respect to Plant Product content).

 

(ii) “Non-Defaulting Party” has the meaning set forth in  Section  16.1(a)  of
this Exhibit A.

 

(jj) “Operating Capacity” means the maximum volume of gas that each of the
System and the Plant are capable of gathering, receiving and processing (as
applicable).

 

(kk)“Original Effective Date” means January 1, 2016.

 

(ll)“Party” and “Parties” have the meaning set forth in the Preamble.

 

(mm) “Performance Assurance” has the meaning set forth in Section 11.4 of  this
Exhibit A.

 

(nn) “Person” means any natural person, group, corporation,
limited  partnership,  general partnership, limited liability company, joint
stock company, joint venture, association, company, estate, trust, bank trust
company, land trust, business trust, or other organization, whether or not a
legal entity, custodian, trustee-executor, administrator, nominee, or entity in
a representative capacity and any government or agency or political subdivision
thereof.

 

(oo) “Plant” means any Gas processing plant and/or treating facility and other
related facilities, whether owned by Linn Midstream or third parties, utilized
for processing Producer’s Gas for the removal of Plant Products. Linn Midstream
shall have the right, in its sole discretion, to cause Producer’s Gas to be
processed in any plant, but consistent with the terms of this Exhibit A.

 



6

 

 



--------------------------------------------------------------------------------

 

(pp) “Plant Products” means those natural gas liquids, including ethane,
propane, iso-butane, normal butane, and natural gasoline, and mixtures thereof,
that are removed from Producer’s Gas in the liquid extraction process at the
Plant.

 

(qq)  “Plant System” means any group of processing plants and related facilities
owned or operated by Linn Midstream or its Affiliates, which are accounted for
by Linn Midstream or its Affiliates as a super system or a combined system of
plants.

 

(rr)“Primary Term” has the meaning set forth in Section 12.1 of this Exhibit A.

 

(ss)   “Prior Dedicated Section” means (i) any lease owned by Producer or its
Affiliates as of the Original Effective Date that is within a section of land
that is subject to a pre-existing dedication set forth in Exhibit A-5, and (ii)
any Lease that is acquired by Producer or its Affiliates after the Original
Effective Date in the AMI that is subject to a pre-existing dedication.

 

(tt)   “Processing” means the process that the Plant performs on the Gas to
remove    Plant Products.

 

(uu)“Producer” has the meaning set forth in the Preamble.

 

(vv)“Producer’s Gas” means all Gas Producer delivers to the Receipt Point(s).
(ww)“Producer’s Land” has the meaning set forth in Article XVII of this Exhibit
A.

(xx)“Psia” means pounds per square inch absolute.

(yy)“Psig” means pounds per square inch gauge.

(zz)   “Receipt Point(s)” means Linn Midstream’s meters located at the Wells
upstream of the System as shown on Exhibit A-2, as may be amended from time to
time pursuant to Section 10.3(d) of this Exhibit A or upon mutual agreement of
Producer and Linn Midstream.

 

(aaa) “Residue Gas” means that portion of the Gas remaining after the extraction
of  Plant Products and deductions for Producer’s pro rata share of Fuel
delivered to a Downstream Pipeline.

 

(bbb)“Service Fee” has the meaning set forth in Exhibit A-4.

 

(ccc)  “Shrinkage” means the reduction in the volume and Btu content of
Producer’s  Gas that occurs as a result of the removal of Plant Products
contained therein as determined under Section V of Exhibit A-3.

 

(ddd) “System” means the metered gas gathering system owned and/or operated by
Linn Midstream or its Affiliates for gathering, treating, compressing and
delivering Gas, as it may be expanded from time-to-time pursuant to the terms of
this Exhibit A or otherwise.

 

(eee)“Taxes” has the meaning set forth in Section 11.3 of Exhibit A.

 



7

 

 



--------------------------------------------------------------------------------

 

(fff)  “Unit of Volume” means for all purposes of measurement hereunder, 1 cubic
foot  of gas at a temperature base of 60° Fahrenheit and a pressure base of
14.73 Psia.

 

(ggg)“Well” means any well on a Dedicated Lease, including any New Well.

 

Section 1.2   Interpretive Provisions for Exhibit A.   The definitions of terms
in Exhibit  A shall apply equally to the singular and plural forms of the terms
defined. Whenever the  context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified, and (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Unless otherwise specified in this Exhibit A, all
amounts and payments shall be in United States dollars, and all references to
“$” or dollar amounts will be to lawful currency of the United States of
America. All references to “$” or dollar amounts shall be to precise amounts and
not rounded up or down.

 

ARTICLE II

GAS GATHERING AND PROCESSING; DELIVERY AND RECEIPT OBLIGATIONS

 

Section 2.1 Gathering of Producer’s Gas. Linn Midstream shall gather Producer’s
Gas delivered to the Receipt Point(s) and process such Gas in accordance with
Section 2.2 of this Exhibit A.

 

Section 2.2 Processing of Producer’s  Gas.  Linn Midstream shall process
Producer’s  Gas delivered to the Receipt Point(s) by means of the various
processes available at the Plant. Such Processing shall separate Plant Products
from Producer’s Gas. The quantity of Plant Products and the quantity of Residue
Gas that shall be allocable to Producer’s Gas after Processing shall be
determined in accordance with Section 5.2 of this Exhibit A and Article IV of
the Accounting Procedure attached as Exhibit A-3.

 

Section 2.3 Linn Midstream’s Duty to Accept Delivery. Linn Midstream shall use
commercially reasonable efforts to accept all of Producer’s Gas delivered to the
Receipt Point(s) up to the Operating Capacity. Linn Midstream shall have full
operational control over the Facilities and shall operate the Facilities in its
sole reasonable discretion, and shall have the right to suspend service
hereunder upon reasonable notice to Producer to perform normal and routine
maintenance. Nothing herein shall obligate Linn Midstream to operate either the
System or the Plant if the total quantities of gas delivered for processing by
all producers are insufficient to operate either the System or the Plant
economically, in Linn Midstream’s sole opinion.

 

Section 2.4 Reservations of Linn Midstream.  Linn Midstream reserves  the
right  to  own, retain, and have the sole right to the proceeds from any sale of
all Condensate, distillates, drip gas, and Inferior Liquids collected in Linn
Midstream’s Facilities downstream of the Receipt Point(s), and such product
value, if any, shall be credited to Linn Midstream and is independent and not
included in the Service Fee calculation.

 



8

 

 



--------------------------------------------------------------------------------

 

Section 2.5 Default. Linn Midstream shall not be required to take Gas at the
Receipt Point(s) if an Event of Default under Section 16.1 of this Exhibit A has
occurred with respect to Producer.

 

Section 2.6Fuel. Linn Midstream shall have the right to retain from quantities
of gas

(i)in the case of the System, an amount equal to *** of such delivered
quantities of gas at the Receipt Point(s), net of the Gas Lift Gas, per stage of
compression provided, and (ii) in the case of the Plant, Producer’s pro-rata
share of actual Fuel consumed in the Plant or Plant System as applicable, not to
exceed *** of such delivered quantities of gas at the Receipt Point(s), net of
the Gas Lift Gas.

 

Section 2.7 Title, Possession and Control. Possession and control of Producer’s
Gas, including all liquefiable hydrocarbons contained therein, shall pass from
Producer to Linn Midstream at the Receipt Point(s). Title to Producer’s Gas
including all liquefiable  hydrocarbons contained therein, shall pass from
Producer to Linn Midstream at the Plant tailgate.

 

ARTICLE III

RECEIPT AND DELIVERY PRESSURES AND RATE OF FLOW

 

Section 3.1 Pressure. Producer shall deliver, or cause to be
delivered,  to  Linn  Midstream the Gas to be gathered and/or processed at the
line pressures existing in the System as such pressure may exist from time to
time not to exceed the MAOP. Producer shall install, operate, and maintain, at
its sole expense, such pressure regulating devices as may be necessary to
regulate the pressure of gas prior to delivery to Linn Midstream so as not to
exceed the MAOP. If Producer fails to regulate such pressure at any time during
the term of this Exhibit A, then Linn Midstream may install shut-in or other
pressure relieving devices at the Receipt Point(s) upstream of the measurement
device. Notwithstanding anything in this Exhibit A to the contrary, if Linn
Midstream installs such shut in or other pressure relieving devices and they are
triggered due to Producer’s failure to regulate the pressure at the Receipt
Point(s) as required, then Producer is responsible for any loss of gas or any
emissions of the gas stream from the shut- in or other pressure relieving
devices, any damage to persons, property, or the environment, and the violation
of any laws, rules, or regulations caused by such release. Linn Midstream shall
not be required to open such shut-in or other pressure relieving device until
Producer has rectified such over-pressure problem. Producer shall fully
indemnify, defend, and hold Linn Midstream harmless for any such losses,
emissions, damages, or violations.

 

ARTICLE IV RESIDUE GAS

 

Section 4.1 Sale of Residue Gas. Each Month, Linn Midstream
shall  purchase  Producer’s share of the Commingled Residue Gas Stream, and
shall pay Producer *** of the proceeds received by Linn Midstream for the sale
of Producer’s Residue Gas (hereinafter called “WASP Pricing”).

 



9

 

 



--------------------------------------------------------------------------------

 

ARTICLE V

COMMINGLED RESIDUE GAS; PLANT PRODUCT ALLOCATIONS

 

Section 5.1 Commingled Residue Gas Stream.  Producer  hereby  expressly
acknowledges that Producer’s Gas may be commingled with other gas delivered to
the Plant pursuant to gas processing agreements with third parties for
Processing in the Plant so that a commingled Residue Gas stream (“Commingled
Residue Gas Stream”) may remain after the Processing of Producer’s Gas and all
other streams of gas delivered to the Plant for Processing. Linn Midstream shall
obtain its Fuel from the Commingled Residue Gas Stream and Producer hereby
authorizes Linn Midstream to do so. The balance of the Commingled Residue
Gas  Stream remaining after consumption of a portion thereof as Fuel shall be
allocated to Producer and the other owners of the Commingled Residue Gas Stream.
Producer’s share of the Commingled Residue Gas Stream shall be determined in
accordance with the Accounting Procedure attached as Exhibit A-3.

 

Section 5.2 Plant Product Allocations. The Parties shall fix the theoretical
recovery percentage of Plant Products attributable to Producer’s Gas delivered
hereunder as follows (“Fixed Recovery Percentage”):

 

Plant Product

Ethane Recovery

Ethane Rejection

Ethane (C2)

***%

***%

Propane (C3)

***%

***%

Iso-butane (IC4)

***%

***%

Normal Butane (NC4)

***%

***%

Pentanes (C5+)

***%

***%

 

For any Month, Producer will have the option to elect either (i) ethane recovery
or (ii) ethane rejection, in each case by providing Linn Midstream with at least
eight (8) business Days’ written notice prior to the beginning of such Month;
provided, however, in the event Producer fails to provide a timely written
notice to Linn Midstream, Producer shall be settled on its fixed recoveries set
forth above, based on the performance of the Plant. Producer’s share of the
Plant Products shall be determined in accordance with the Accounting Procedure
attached as Exhibit A-3.

 

ARTICLE VI MEASUREMENT

 

Section 6.1 General. For billing and payment purposes, Producer’s Gas received
and delivered hereunder shall be measured by measurement facilities installed,
operated, and maintained by Linn Midstream or its designee. Linn Midstream will
provide Producer with access to a second set of taps on the meter tube located
at each Receipt Point for check measurement. Such measurement stations are to be
located at each Receipt Point and may also  be located at the Plant Inlet, and
shall be equipped with ultrasonic meters or orifice meters, or electronic flow
meters (“EFM”) commonly accepted by the industry sufficient to accomplish the
accurate measurement of Gas; provided, however, that Linn Midstream has the
right within its sole discretion (at its sole expense) to upgrade to or utilize
more modern devices that meet industry standards.

 



10

 

 



--------------------------------------------------------------------------------

 

Section 6.2 Procedure. The measurement of Gas at the Receipt Point(s) and the
Plant Inlet shall be conducted in accordance with the following:

 

(a)Linn Midstream may determine a local atmospheric pressure from published
local data, by calculating from a local elevation, or may assume the atmospheric
pressure to be 14.65 Psia. Whenever conditions of temperature and pressure
differ from such standard, conversion of the volume of Gas from such conditions
to the standard conditions shall be made in accordance with the Ideal Gas Laws
corrected for deviation of the Gas from Boyle’s Law in accordance with the
methods and formulae prescribed in the American Gas Association Report No. 8,
Compressibility Factors of Natural Gas and Other Hydrocarbon Gases, as last
amended and superseded.

 

(b)Measurement, both volumetric and thermal, shall be computed in accordance
with the latest publications of the American Gas Association including AGA
Report #3, AGA Report #7, and AGA Report #9 in conjunction with the American
National Standard publication, Orifice Metering of Natural Gas, ANSI/API 2530,
latest revision, and GPA 2172.

 

(c)The specific gravity of the Gas shall be determined at the Receipt Points by
one of the following methods, at the option of Linn Midstream: (i) an on-line
chromatograph; (ii) continuous sampling; or (iii) manual sampling. An on-line
chromatograph shall be used at the Plant Inlet.

 

(d)The Gross Heating Value of the Gas shall be determined at each Receipt Point
by one of the following: (i) an online chromatograph; (ii) composite sample
taken by Linn Midstream or its nominee by application of the methods contained
in API/GPA standards and in such amendments and revisions thereto and
superseding reports thereof as recommended by the API/GPA committee or (iii)
manual sampling. Linn Midstream will notify Producer before a new sample is
taken pursuant to the foregoing subsections (ii) and (iii) and provide the data
to Producer as a part of the monthly meter statement and analysis submittal
currently in place. Upon written request by Producer, Linn Midstream will
endeavor to send a new or updated gas analysis to Producer as soon as
practicable. The Gross Heating Value of the Gas shall be determined at the Plant
Inlet by an online chromatograph. Unless Producer installs and operates its own
dehydration equipment upstream of the Facilities and reduces the water vapor
content of the Gas at the Receipt Point to less than seven (7) pounds per MMcf,
the Gas received by Linn Midstream at the Receipt Points shall be deemed to be
fully saturated with water, and the Gas shall be measured and settled on a
saturated basis.

 

(e)The Gross Heating Value shall be converted to the same condition stipulated
for the Unit of Volume. The physical constants used in Btu computation for a
perfect Gas shall be derived from the “Table of Physical Constants of Paraffin
Hydrocarbons and Other Compounds” as published in the GPA Standard 2145, as may
be amended from time to time and superseding revisions thereof. The analysis
shall be complete, and individual values in mol percent or  fraction of each
hydrocarbon compound shall be listed through C5. The C5+ values shall be as
stated in GPA standard 2261, 7.3.6 Table IV (as may be revised from time to
time) or, at Linn Midstream’s option, by use of an extended analysis. The
analysis shall further include the mol fraction or percent individually of
additional compounds contained in chromatographically measurable quantity
contained in the sample as delivered. The method to be used for

 



11

 

 



--------------------------------------------------------------------------------

 

chromatographic analysis shall be that contained in GPA standard 2261, Analysis
for Natural Gas and Similar Gaseous Mixtures by Gas Chromatography and any
superseding revisions thereof.

 

(f)Upon mutual agreement of the Parties, other types of Btu per cubic foot
measuring devices may be installed and operated, and the Gross Heating Value
shall be computed in accordance with the manufacturer’s instructions for same
and consistent with industry-accepted practices for transmission Btu per cubic
foot measurement.

 

(g)Gas samples taken from the pipeline system for purposes of determining or
deriving quantitative values that shall be used in the computation of Gas volume
and the Gross Heating Value shall be obtained through use of a probe to be
inserted sufficiently beyond the periphery of the internal pipe walls to assure
that the Gas being drawn for the sample is free of any liquid accumulation from
the internal pipe wall.

 

(h)If any standards or methods for calculations or determinations set forth in
any applicable GPA publications are revised, and if both Parties are in
agreement with said revision, then this Exhibit A shall be amended accordingly.

 

(i)Linn Midstream shall install, own, operate, and maintain standard type
measuring and testing equipment necessary to measure and test Gas transported
hereunder and shall keep same accurate and in good repair. Furthermore, any
measurement equipment installed subsequent to the Effective Date shall meet the
then most current industry standards. Data editing, calibrations, repairs, and
adjustments of Linn Midstream’s measuring and testing equipment shall be done
only by employees of Linn Midstream or its designated representatives. All
calibrations may be witnessed by Producer. Producer or its designated
representative may, in the presence of an employee of Linn Midstream or Linn
Midstream’s designated representative, have access to Linn Midstream’s measuring
and analyzing equipment at any reasonable time, and shall have the right to
witness tests, calibrations, and adjustments thereof. All witnessed calibration
tests scheduled hereunder shall be at Linn Midstream’s sole cost and expense and
shall be preceded by reasonable notice to Producer. Upon request of either Party
hereto for a special test of any meter or auxiliary equipment, Linn Midstream
shall promptly verify the accuracy of same; provided, however, that the cost of
such special test shall be borne by the requesting Party, unless the percentage
of inaccuracy found is more than *** of a recording corresponding to the average
hourly rate of Gas flow, in which case the cost of such test shall be borne by
Linn Midstream. Producer shall also have the right to witness collection of
manual, continuous, and on-ling chromatograph samples and to view all results.

 

If, upon any test, any measuring equipment is found to be inaccurate, such
inaccuracy shall be taken into account in a practical manner in computing the
deliveries. If the resultant aggregate inaccuracy is not more than *** of a
recording corresponding to the average hourly rate of Gas flow for the period
since the last preceding test, previously calculated receipts shall be deemed
accurate. All equipment shall, in any case, be adjusted at the time of test to
record accurately. If, however, the resultant aggregate inaccuracy in computed
measurements exceeds *** of a recording corresponding to the average hourly rate
of Gas flow for the period since the last preceding test, the previous
recordings of such equipment shall be corrected to zero error for any period
that is known definitely or agreed upon. If the period is not known definitely
or

 



12

 

 



--------------------------------------------------------------------------------

 

agreed upon, such correction shall be for a period extending back one-half of
the time elapsed since the date of the last test.

 

(j)If any meter or auxiliary equipment has not yet been installed or is out of
service or out of repair for a period of time so that the amount of Gas
delivered cannot be ascertained or computed from the reading thereof, the Gas
delivered during such period shall be estimated based on the best data
available, using the first of the following methods that is feasible by: (i)
using the registration of any check meter or meters, if installed and accurately
registering and only after such check meter or meters has been calibrated and
proven to be within *** of the actual average hourly rate of Gas flow; (ii)
correcting the error if the percentage of error is ascertainable by calibration
tests or mathematical calculations; (iii) estimating Gas volumes on the basis of
deliveries during the preceding periods under similar conditions when the
equipment was registering accurately; or (iv) other method(s) mutually
acceptable to both Parties.

 

(k)Upon request of Producer and if EFM is installed, Linn Midstream shall
provide an electronic measurement audit package that complies with API Chapter
21.1 Measurement to Producer for examination, the same to be returned within ***
Days. Linn Midstream’s measurement audit package for a given accounting Month
shall be deemed correct if no written objection thereto is served on either
Party by the other within the two years following any Month and the same shall
be retained for a two-year period.

 

(l)Producer may install, operate, and maintain, or cause to be installed,
operated, and maintained, at its sole cost, risk, and expense, but in the same
manner as is required for Linn Midstream’s equipment hereunder, check measuring
and testing equipment of standard type; provided, however, that the same does
not interfere with the operation of Linn Midstream’s equipment. The measurement
and testing of Gas hereunder or for purposes of this Exhibit A shall,
nevertheless, be effected only by Linn Midstream’s equipment, except as provided
in Section 6.2(j) of this Exhibit A. Linn Midstream shall have the same rights
with respect to said check metering and testing equipment of Producer as are
granted to Producer with respect to Linn Midstream’s metering and testing
equipment.

 

(m)If it is determined prior to, or as a result of, in-service tests,
experience, and observation by either Producer or Linn Midstream that pulsations
exist that affect the measurement accuracy, the operator of the equipment
causing the pulsation agrees to install and operate mechanical dampening
equipment necessary to eliminate such pulsations within *** days.

 

(n)If at any time during the term of this Exhibit A a new method or technique is
developed with respect to Gas measurement or the determination of the factors
used in such Gas measurement, such new method or technique may be substituted
for the method set forth in this Section 6.2 of this Exhibit A when, upon
agreement of both Parties, employing such new method or technique is advisable.

 

 

(o)

No corrections shall be made for measurement or testing inaccuracies of *** or

less.

 



13

 

 



--------------------------------------------------------------------------------

 

ARTICLE VII SERVICE FEES

 

For all Producer’s Gas received by Linn Midstream at the Receipt Point(s), net
of the Gas Lift Gas, Producer shall pay Linn Midstream the Service Fees set
forth on Exhibit A-4. On the first anniversary of November 1, 2015, and on each
anniversary thereafter, the Service Fees set forth on Exhibit A-4 shall
automatically escalate by ***%.

 

ARTICLE VIII QUALITY OF PRODUCER’S GAS

 

Section 8.1 Plant Tailgate Specifications. The Residue Gas and Plant Products at
the tailgate of the Plant shall meet the minimum quality specifications of the
Downstream Pipeline and downstream natural gas liquids market that are in place
as of the Effective Date.

 

Section 8.2 Receipt Point(s) Specifications. Producer’s Gas received at each
Receipt Point shall meet the following quality specifications:

 

***

 

 

 

 

 

 

 

 

 

 

Section 8.3 Non-Conforming Gas. If any of Producer’s Gas delivered at the
Receipt Point(s) is Non-Conforming Gas, upon becoming aware of such
Non-Conforming Gas, Linn Midstream may, at its option (a) continue to
temporarily receive such Non-Conforming Gas, in

 



14

 

 



--------------------------------------------------------------------------------

 

which case Producer shall have no liability for and Linn Midstream shall
indemnify and hold Producer harmless from any costs, expenses, losses, damages,
and liabilities caused by Linn Midstream’s receipt of such Non-Conforming Gas
into the Facilities, or (b) discontinue receipt of any or all such
Non-Conforming Gas, at which point Linn Midstream will temporarily release
Producer’s dedication of the affected wellbore(s) producing such Non-Conforming
Gas until such time as the affected wellbore(s) are able to deliver Gas that
meets the quality specifications set forth in this Exhibit A. If Linn Midstream
elects to continue to receive Non-Conforming Gas, such election shall not serve
as a waiver by Linn Midstream of its right to discontinue receipt of such
Non-Conforming Gas at any time in the future; provided, however, that Linn
Midstream shall continue to operate the Facilities as a prudent operator.
Producer shall indemnify Linn Midstream for costs, expenses, losses, damages,
and liabilities arising out of its delivery of Non-Conforming Gas to the Receipt
Point prior to Linn Midstream’s knowledge and receipt of Linn Midstream’s
written consent to continue to receive such Non-Conforming Gas. Notwithstanding
any provisions herein to the contrary, if Producer’s Non-Conforming Gas is
delivered into Linn Midstream’s pipeline without the prior knowledge and written
consent and approval of Linn Midstream, and the quality deficiency of that Gas
damages any Person’s pipeline or facilities, Producer shall indemnify Linn
Midstream for damages (in proportion to the amount of Producer’s Gas delivered
to Linn Midstream) caused, or to the extent contributed to by any Non-Conforming
Gas delivered by Producer, including physical damage to any pipeline or
facilities. Producer or Linn Midstream, as the case may be, shall immediately
notify the other party upon becoming aware of Producer delivering Non-Conforming
Gas to any Receipt Point.

 

Section 8.4 No Removal of Liquid Hydrocarbons.  Producer agrees that it shall
not  utilize any method or technology whatsoever to remove any natural gas
liquids from Producer’s Gas, and it shall not deliver to the Receipt Point(s)
any Producer’s Gas that has had natural gas liquids removed except for any
natural gas liquids in nominal amounts that may be incidentally recovered by
means of conventional mechanical field separators at the wellhead, which natural
gas liquids may be collected upstream of the Receipt Point(s) and shall remain
property of Producer.

 

ARTICLE IX PLANT PRODUCTS

 

Section 9.1 Sale of Plant Products. Linn Midstream shall sell the Plant Products
to the downstream natural gas liquids markets.

 

Section 9.2 Price for Plant Products.  Linn  Midstream  shall  pay to Producer
each  Month the product of (i) *** percent (***%) of the gallons of the
respective Plant Products allocated to Producer for such Month, multiplied by
(ii) the monthly average price per gallon applicable to each such Plant Product
as published by Oil Price Information Service for “Any Current Month” under the
heading “Mont Belvieu Average” for Non TET price postings less the NGL Fee
stated in Exhibit A-4, and any other fees or charges assessed with respect
to  the Plant Products by any Person (other than Linn Midstream), including but
not limited to storage, fuel and electricity fees. Producer hereby acknowledges
that Linn Midstream shall be entitled to retain *** percent (***%) of the
gallons of the respective Plant Products allocated to Producer for such Month,
and that the value of such gallons shall be independent from and not included in
the Service Fees set forth in this Exhibit. In the event such postings in the
Oil Price

 



15

 

 



--------------------------------------------------------------------------------

 

Information Service cease to be published without a designated replacement
posting, Linn Midstream will select an alternative posting reasonably similar to
the Oil Price Information Service.

 

ARTICLE X

DEDICATION; FACILITIES

 

Section 10.1Dedication.

 

(a)Producer, on behalf of itself and its Affiliates, hereby dedicates to this
Exhibit A all of its current and future fee interests, leasehold interests and
any other interests to develop oil, natural gas, natural gas liquids and any
other hydrocarbons (from all production depths, zones and formations) in the
geographical area designated on Exhibit A-1. The dedication set forth in this
Section 10.1 of this Exhibit A constitutes a covenant running with the land and
shall be binding upon and inure to the benefit of the respective Parties and
their successors and assigns.

 

(b)Any Prior Dedicated Section will not be subject to this Exhibit A until the
termination of such prior dedication thereunder.  Producer will not exercise any
extensions to  any such dedications, and Producer shall deliver any and all
required notices under such Prior Dedicated Section to terminate such dedication
without any extension thereof. Upon the termination of any such prior
dedication, a Prior Dedicated Section shall be subject to this Exhibit A.

 

Section 10.2Installation, Operation and Maintenance of Facilities.

 

(a)Subject to the provisions of Section 10.3 of this Exhibit A, Linn Midstream
shall acquire, construct, install, operate and maintain, at Linn Midstream’s
sole cost and expense, the Facilities, including all rights-of-way, surface
rights, gathering lines, and equipment, at a sufficient capacity as may be
necessary for the proper, safe and efficient operation and maintenance of the
Facilities to enable such Facilities to perform the services contemplated
hereunder and accept Producer’s Gas of the quality and at the pressure produced
from any of Producer’s Wells, provided, however, that Linn Midstream shall not
be required to take delivery of any Non-Conforming Gas. Such equipment will
include valves and fittings necessary to permit Producer to make its connections
to the System at the applicable Receipt Point(s) and to regulate Gas deliveries
according to Linn Midstream’s requirements on Producer’s behalf. Linn Midstream
shall own, operate and maintain, at its sole cost, the Facilities.

 

(b)If the Facilities are not at least *** percent (***%) operational during any
consecutive *** month period for any reason other than Force Majeure, the then
applicable gathering fee shall be reduced by $***/MMBtu until such time as the
Facilities have been restored to be *** percent (***%) operational during a
consecutive *** month period.

 

Section 10.3New Wells.

 

(a)Producer shall provide Linn Midstream with a Drilling Notice for any New Well
not less than *** Days prior to the estimated spud date to allow Linn Midstream
sufficient time to contract for services, procure equipment and materials,
secure permits, rights-of-way or licenses in a commercially reasonable manner.
Producer and Linn Midstream shall

 



16

 

 



--------------------------------------------------------------------------------

 

coordinate construction and drilling activities and schedules so as to minimize
interference between construction and drilling activities.

 

(b)If (i) Producer has delivered a Drilling Notice for a New Well within the
time period above and (ii) Linn Midstream has not connected such New Well to the
System within *** Days after the completion of the New Well, then Linn Midstream
shall discount the then- applicable Gathering Fee by $*** per MMBtu for all
Producer’s Gas delivered to the Receipt Point for such New Well. Such discounted
Gathering Fee shall apply on a Daily basis, equal to the number of Days
subsequent to the date set forth in the Drilling Notice for such New Well, net
of the *** Day grace period, after which Linn Midstream connects such New Well;
provided, however, the discounted Gathering Fee shall not apply for greater than
*** Days. If Linn Midstream is delayed in connecting such New Well to the System
due to an event of Force Majeure, then Linn Midstream shall receive an extension
of time to connect such New Well to the System for a period equal to that during
which Linn Midstream’s activities were precluded  by such event of Force
Majeure.

 

(c)For New Wells located within the AMI, Linn Midstream will connect the New
Well to the System, unless such connection is determined to be uneconomic by
Linn Midstream in its sole discretion. If Linn Midstream determines not to
connect such New Well to the  System, Producer shall have the option of
connecting the New Well to the System at its sole cost and expense, or Producer
will be granted a release at Producer’s request of such New Well from the
dedication under this Exhibit A by providing written notice to Linn Midstream.
Any such release shall apply to the wellbore of the New Well, the section the
wellbore is in and the surrounding eight (8) sections; provided, however, in the
event such New Well is located within ***, such release shall apply to the
wellbore of the New Well and the township where the wellbore is located. All
other dedication under this Agreement shall survive such release.

 

(d)When a New Well within the AMI is connected to the System, then such new
connection will be a new Receipt Point(s) and Exhibit A-2 of the Agreement shall
be deemed to be automatically updated to include such new Receipt Point(s) for
the purposes of this Exhibit A. Subject to a *** Day grace period after such
connection, if the average monthly pressure at any Receipt Point exceeds ***
Psig, Producer shall provide written notice to Linn Midstream, and Linn
Midstream shall provide Producer with a plan to reduce such pressures at the
affected Receipt Point to below *** Psig within *** Days of delivery of such
plan. If pressures at such Receipt Point still exceed *** Psig after such
sixty-day period, Linn Midstream shall discount the then-applicable Gathering
Fee for the impacted Receipt Point as follows:

 

Pressure Range

Applicable Fee Discount

*** Psig

$***/MMBtu

*** Psig

$***/MMBtu

*** Psig

$***/MMBtu

 

Such discounted Gathering Fee shall apply on a Daily basis, and only for so long
as the affected Receipt Point experiences pressures greater than the thresholds
set forth herein. Linn Midstream

 



17

 

 



--------------------------------------------------------------------------------

 

will only be allowed the *** Day grace period once per calendar year for each
Receipt Point.

 

(e)If Producer determines, after having given Linn Midstream a Drilling Notice
for a New Well, that such New Well will not be completed, then Producer shall
promptly notify Linn Midstream in writing. If Producer notifies Linn Midstream
that a New Well will not be completed, then Producer shall reimburse Linn
Midstream for the actual costs and expenses, grossed up for Taxes, if any,
incurred by Linn Midstream as a result of, relating to or arising out of Linn
Midstream’s attempted connection of the New Well to the System, including any
actual costs or expenses associated with engineering, procurement, construction,
easements, labor, equipment, and materials; provided, however, that if Linn
Midstream determines that any such equipment or materials can be reused in the
ordinary course of Linn Midstream’s business, then Producer shall only be
obligated to reimburse Linn Midstream for any costs or expenses as a result of,
relating to, or arising out of the engineering and relocation of such equipment
and materials, but not for the cost of the procurement of such equipment and
materials. Linn Midstream agrees to use reasonable efforts to reuse or
reallocate such equipment and materials. Furthermore, Producer’s reimbursement
obligation for each such New Well shall be limited to a maximum of $***.

 

(f)At the written request of Producer, Linn Midstream will install, own, and
operate meters and other necessary facilities, pipe, and equipment to measure
the gas lift gas used by Producer (such metered gas, the “Gas Lift Gas”) at any
Well pad on lands within the AMI to deliver Producer’s Gas from the Well pad or,
if there is insufficient Gas from the Well pad, other Gas for gas lift
operations (collectively, “Gas Lift Facilities”). Each Month, the quantity of
Gas Lift Gas measured at the Gas Lift Facilities shall be deducted from the
quantity of Producer’s Gas delivered by Producer and measured at the Receipt
Point(s) that reside on the same Well pad as the Gas Lift Facilities. At
Producer’s written request, Linn Midstream will relocate the Gas Lift Facilities
to another Well pad within the AMI as directed by Producer. Producer will,
within thirty (30) Days of invoicing, reimburse Linn Midstream $*** for each
occurrence of setting or relocating the Gas Lift Facilities. If the actual
quantity of Gas Lift Gas, measured in MMBtus, measured at any Gas Lift
Facilities during a Month exceeds the actual quantity of Gas, measured in
MMBtus, delivered by Producer to any Receipt Point(s) upstream of such Gas Lift
Facilities during the same Month (such excess, the “Gas Lift Imbalance”), then
Producer shall pay to Linn Midstream a fee (the “Gas Lift Imbalance Fee”) equal
to such Gas Lift Imbalance, in MMBtus, multiplied by the sum of (a) the per
MMBtu price published in the Platt’s monthly Inside FERC’s Gas Market Report, as
the “Index” for Henry Hub applicable to Gas delivered during such Month plus (b)
*** per MMBtu.

 

ARTICLE XI STATEMENTS, BILLINGS AND PAYMENTS

 

Section 11.1 Statements. On or before the *** Day of each Month, Linn
Midstream  shall deliver to Producer a statement or invoice for Producer’s Gas
delivered to the Receipt Points during the preceding Month that includes (i) the
actual quantity of Producer’s Gas, measured in Mcfs and MMBtus delivered to the
Receipt Point(s) during the preceding Month,

(ii)Service Fees, (iii) Gas Lift Gas and Gas Lift Imbalance Fees, if any, (iv)
payment for Plant Products sold, (v) applicable third-party charges and fees,
including electrical costs allocated to

 



18

 

 



--------------------------------------------------------------------------------

 

Producer, (vi) Fuel, and (vii) Shrinkage. Such statement shall net all amounts
due between Producer and Linn Midstream under this Exhibit A during such Month.
If the actual Gas, Residue Gas or Plant Products quantities are not available,
the statement shall be prepared based upon estimates. Linn Midstream shall make
appropriate adjustments to reflect the actual  quantity delivered on the
following Month’s statement or as soon thereafter as actual delivery information
is available.

 

Section 11.2  Payment Method.  Producer or  Linn Midstream, as applicable, shall
pay  by wire transfer, check, or ACH transfer to the account or remittance
address set forth herein or according to the instructions set forth in the
applicable statement or invoice, the full undisputed amount payable according to
such statement on or before the *** day of the Month following the Month of
production. In the event of a bona fide dispute of any amounts payable under an
invoice, Producer shall provide written notice to Linn Midstream of such dispute
as soon as practicable, including the amount disputed and the rationale for the
dispute.

 

Section 11.3 Taxes and Royalties. Producer shall pay or cause to be paid, and
agrees to indemnify and hold Linn Midstream harmless from and against the
payment of, all excise, gross production, severance, sales, occupation, and
other taxes, charges, or impositions of every kind and character required by
statute or any municipal or governmental authority (“Taxes”) with respect to Gas
delivered by Producer hereunder prior to its delivery by Producer to Linn
Midstream at the Receipt Point(s). Producer agrees to reimburse Linn Midstream
upon receipt of an invoice from Linn Midstream for the full amount of any such
Taxes or charges levied upon Linn Midstream. Linn Midstream shall pay or cause
to be paid all Taxes, if any, imposed upon Linn Midstream for the activity of
Processing Producer’s Gas after receipt of Gas at the Receipt Point(s). Producer
shall pay or cause to be paid any and all sums, including, without limitation,
royalties, overriding royalties, bonus payments, production payments, and the
like accruing with respect to the Gas delivered to Linn Midstream by Producer
hereunder.

 

Section 11.4 Creditworthiness. If either Party (“X”) has
reasonable  grounds  for  doubting the ability of the other Party (“Y”) to
perform its obligations hereunder, then X shall have the right to request and
receive from Y adequate assurance of performance (“Performance Assurance”) as
provided herein. Such Performance Assurance shall be due no later than ten  days
after X’s written request and shall take one of the following forms: (a) an
irrevocable letter of credit from an institution acceptable to X and in an
amount reasonably acceptable to X; (b) a guaranty from a creditworthy party; or
(c) prepayment or a deposit.

 

Section 11.5 Examination of Books and Records. Subject to the
confidentiality  provisions set forth herein, each Party hereto, or its
representative, has the right at all reasonable times to examine the books,
records, EFM data, and charts of the other Party to the extent necessary to
verify the accuracy of any statement, charge, computation, or demand made
hereunder. Such examinations shall be conducted at the location where the books,
records, EFM data, and charts are normally located. Appropriate adjustments
shall be made to any billing, invoice, or payment that is determined to be
incorrect unless such billing, invoice, or payment is more than *** old and has
not been noted as being under dispute within the two-year period. Any statement
is final as to all Parties unless questioned within two years after payment
thereof has been made.

 



19

 

 



--------------------------------------------------------------------------------

 

ARTICLE XII TERM

 

Section 12.1 Term. This Exhibit A shall become effective as of the Effective
Date and, unless terminated sooner pursuant to Section 12.2 of this Exhibit A or
Section 16.2 of this Exhibit A shall remain in full force and effect until
November 1, 2030 (“Primary Term”). Thereafter, this Exhibit A shall continue in
full force and effect for successive periods of one year each until terminated
by either Party with not less than one hundred and eighty (180) Days’ prior
written notice, which notice shall specify a termination date at the end of the
Primary Term or at the end of any annual term thereafter.

 

Section 12.2 Effect of Governmental Action. It is understood that performance by
the Parties hereunder shall be subject to all valid rules and regulations of
duly constituted governmental authorities having jurisdiction or control over
the matters related hereto. If, at any time during the term of this Exhibit A,
any governmental authority shall take any action that, with respect to or as a
result of the gathering or Processing services provided for under this Exhibit
A, subjects Linn Midstream or any of its Facilities to any greater or different
regulation or jurisdiction than that existing on the Initial Gathering Date and
materially adversely affects Linn Midstream, then upon written notice given to
Producer, Linn Midstream may cancel and terminate this Exhibit A effective one
day prior to the effective date of such governmental action.

 

ARTICLE XIII POSSESSION AND CONTROL

 

Producer shall be deemed to be in control and in possession of Producer’s Gas
prior to such Gas being received by Linn Midstream at any Receipt Point(s) and
shall be responsible for any damages, losses, or injuries caused thereby until
the same shall have been received by Linn Midstream, except for injuries and
damages that have been occasioned solely and proximately by the willful
misconduct or gross negligence of Linn Midstream or its designee. Linn Midstream
shall be in control and in possession of Producer’s Gas and all Residue Gas and
Plant Products attributable to Producer’s Gas from and after such Producer’s
Gas, Residue Gas, or Plant Products are received by Linn Midstream at the
applicable Receipt Point(s) and shall be responsible for any damages, losses, or
injuries caused thereby, except for injuries and damages that have been
occasioned solely and proximately by the willful misconduct or gross negligence
of any party downstream of the Plant tailgate.

 

ARTICLE XIV REPRESENTATIONS AND WARRANTIES

 

Section 14.1 Representations and Warranties of Producer. Producer represents and
warrants that:

 

(a)it has the right to process Producer’s Gas and has title to all of the Plant
Products contained in Producer’s Gas delivered pursuant to this Exhibit A;

 

(b)all royalties, Taxes, license fees, or other charges on Producer’s Gas,
Residue Gas, and Plant Products have been or shall be paid when due;

 



20

 

 



--------------------------------------------------------------------------------

 

(c)it has the right to deliver Producer’s Gas to the Receipt Point(s) for the
services to be provided pursuant to this Exhibit A;

 

(d)it has all requisite authority to perform its obligations under this Exhibit
A, that this Exhibit A shall not violate, nor be in conflict with, any provision
of its charter, bylaws, or any material agreement, and that the performance of
this Exhibit A has been duly and validly authorized by all requisite action on
its part; and

 

(e)the Agreement has been duly executed and delivered by Producer, currently
constitutes a valid and binding obligation of Producer, and no consent or
approval of any third party or other person or entity is necessary with respect
to such execution and delivery, or to make this Agreement fully effective and
binding upon Producer.

 

Section 14.2 Representations and Warranties of Linn Midstream. Linn Midstream
represents and warrants that:

 

(a)it has all requisite authority to perform its obligations under this Exhibit
A, that this Exhibit A does not violate, and is not in conflict with, any
provision of its certificate of formation or its limited liability company
agreement, and that the performance of this Exhibit A has been duly and validly
authorized by all requisite action on its part; and

 

(b)the Agreement has been duly executed and delivered by Linn Midstream,
currently constitutes a valid and binding obligation of Linn Midstream, and no
consent or approval of any third party or other person or entity is necessary
with respect to such execution and delivery, or to make this Agreement fully
effective and binding upon Linn Midstream.

 

Section 14.3 Producer’s Indemnification.  Producer shall  indemnify
Linn  Midstream  and hold Linn Midstream harmless from all suits, actions,
debts, accounts, damages, liabilities, costs, losses, and expenses (including
reasonable attorneys’ fees) arising from or out of (a) any misrepresentations or
breach of warranty made by Producer contained in this Exhibit A (b) any direct
damage caused to Facilities resulting from delivery of Non-Conforming Gas at the
Receipt Point(s), (c) any loss of Producer’s Gas at and upstream of the Receipt
Point(s), and (d) any liability for Taxes and/or royalties related to Producer’s
Gas.

 

Section 14.4 Linn Midstream’s Indemnification. Linn Midstream shall indemnify
Producer and hold Producer harmless from all suits, actions, debts, accounts,
damages, liabilities, costs, losses, and expenses (including reasonable
attorneys’ fees) arising from, or out of (a) any misrepresentations or breach of
warranty made by Linn Midstream contained in this Exhibit A,

(b)any direct damage caused to Producer by the construction and operation of the
System and the Plant (excluding any amounts due under this Agreement), and (c)
any loss of Producer’s Gas (other than Producer’s share of Fuel and Shrinkage)
after Linn Midstream’s receipt of Producer’s Gas at the Receipt Point(s) and
prior to Linn Midstream’s delivery of Producer’s Residue Gas into the Downstream
Pipeline(s) and delivery of Plant Products at the tailgate of the Plant.

 

Section 14.5 Indemnity Procedure. The Party seeking indemnity shall promptly
notify  the other Party in writing of any such suits, actions, debts, accounts,
damages, liabilities, costs, losses, or expenses for which this indemnity shall
apply.

 



21

 

 



--------------------------------------------------------------------------------

 

ARTICLE XV FORCE MAJEURE

 

Section 15.1 Excused Performance. A Party shall not be responsible or liable for
or deemed in breach of the Agreement (or any of the exhibits attached thereto)
for any delay or failure in the performance of its obligations under this
Exhibit A to the extent such performance is prevented or delayed by a Force
Majeure; provided, however, that: (a) the affected Party gives the other Party
reasonable notice describing the particulars of the Force Majeure and the
proposed cure; (b) the suspension of performance is of no greater scope and of
no longer duration than is reasonably attributable to the Force Majeure; (c) the
affected Party uses commercially reasonable efforts to remedy its inability to
perform its obligations under this Exhibit A; and (d) when the affected Party
has knowledge that it shall be able to resume performance of its obligations
under this Exhibit A, that Party shall give the other Party prompt written
notice of the expected date of resumption of performance. Notwithstanding the
foregoing, the existence of a Force Majeure shall not relieve any Party (x) from
payment of amounts due under this Exhibit A or (y) of any other obligation under
this Exhibit A, to the extent that performance of such other obligation is not
precluded by such Force Majeure.

 

Section 15.2 Events Constituting Force Majeure.  “Force Majeure” means acts,
events, or circumstances not the fault of or reasonably within the control of
the Party claiming suspension, and the effects of which such Party is unable,
wholly or in part, to prevent or overcome by the exercise of prudent industry
practices, including the following events: (a) acts of God or the public enemy,
civil unrest, criminal activity, restraints of the government (either federal,
state, or military), acts of terrorism, wars, riots, epidemics, or
insurrections; (b) the elements (including storms, lightning, landslides,
hurricanes, floods, earthquakes, tornados, freezing of wells or lines of pipe,
and threats of any of the forgoing); (c) fire, accidents, or breakdowns; (d)
strikes and any other industrial, civil, or public disturbance; (e) partial or
entire failure of upstream or downstream pipelines, processing or natural gas
liquid transporters to install facilities or to take or transport gas or Plant
Products; (f) accidents, mechanical failure, repairs, maintenance, or alteration
to lines of pipe or Plant or System equipment; (g) inability or delay to obtain
rights-of-way, easements, or property rights for the construction or operation
of any necessary facilities; (h) inability or delay to obtain materials,
supplies, permits, or labor; (i) temporary failure of gas supply; (j) failure of
Downstream Pipelines to adhere to contractual commitments to either Party.

 

Section 15.3 Labor Matters. It is understood and agreed that the settlement of
strikes or lockouts shall be entirely within the discretion of the Party having
the difficulty and that the above requirement that any Force Majeure shall be
remedied with all reasonable dispatch shall not require the settlement of
strikes or lockouts by acceding to the demands of the opposing Party when such
course is inadvisable in the discretion of the Party having the difficulty.

 

ARTICLE XVI DEFAULT AND REMEDIES

 

Section 16.1 Events of Default. Each of the following shall constitute an “Event
of Default” in respect of a Party (the “Defaulting Party”) under this Exhibit A:

 



22

 

 



--------------------------------------------------------------------------------

 

(a)failure by the Defaulting Party to pay when due any payment owed under this
Exhibit A, which failure continues for a period of *** Days following the notice
thereof from the other Party (the “Non-Defaulting Party”), provided the payment
is not the subject of a good faith dispute;

 

(b)failure by the Defaulting Party to perform any other material obligations or
covenants under this Exhibit A which failure continues for a period of *** Days
following notice thereof from the Non-Defaulting Party, provided, however, that
if such failure is capable of being remedied within such *** period and the
Defaulting Party is proceeding with diligence and in good faith to remedy such
failure, then the time within which such failure may be remedied shall be
extended for an additional *** Days or as otherwise agreed by the Parties;

 

(c)any representation or warranty herein made by the Defaulting Party shall have
been false when made;

 

(d)(i) a receiver, liquidator, or trustee of the Defaulting Party or of any of
its property shall be appointed by a court of competent jurisdiction, and such
receiver, liquidator, or trustee shall not have been discharged within *** Days
or by decree of such court, (ii) such Defaulting Party shall be adjudicated
bankrupt or insolvent or any substantial part of its property shall have been
sequestered, and such decree shall have continued undischarged and unstayed for
a period of *** Days after the entry thereof, or (iii) a petition to declare
bankrupt or to reorganize such Defaulting Party pursuant to any of the
applicable bankruptcy law shall be filed against such Defaulting Party and shall
not be dismissed within *** Days after such filing; or

 

(e)a Defaulting Party shall (i) file a voluntary petition in bankruptcy under
applicable bankruptcy law, (ii) consent to the filing of any bankruptcy or
reorganization petition against it under any bankruptcy law, (iii) file a
petition, answer, or consent seeking relief or assisting in seeking relief in a
bankruptcy under any bankruptcy law, (iv) consent to the filing of any
bankruptcy or reorganization petition against it under any bankruptcy law, (v)
file a petition, answer, or consent seeking relief or assisting in seeking
relief in a proceeding under any bankruptcy law, or an answer admitting the
material allegations of a petition filed against it in such a proceeding, (vi)
make an assignment for the benefit of its creditors, (vii) admit in writing its
inability to pay its debts generally as they become due, or (viii) consent to
the appointment of a receiver, trustee, or liquidator of it or of all or any
part of its property.

 

Section 16.2 Remedies. Upon an Event of Default, the Non-Defaulting Party may
terminate the Agreement with respect to the terms, conditions and rights and
obligations of the Parties to the extent such relating to this Exhibit A and
Exhibits A-1 through A-5 (inclusive) and exercise all of its rights and remedies
in equity or at law. In addition to all its other rights and remedies, a
Non-Defaulting Party shall be entitled to set off amounts due and payable to the
Defaulting Party against amounts owed by the Defaulting Party under this Exhibit
A.

 



23

 

 



--------------------------------------------------------------------------------

 

ARTICLE XVII RIGHTS-OF-WAY

 

To the maximum extent that it may contractually or lawfully do so, Producer
hereby grants to Linn Midstream such rights as it may have of ingress and egress
upon all lands owned or controlled by Producer (“Producer’s Land”) for the
purpose of installing, using, maintaining, servicing, inspecting, repairing,
operating, replacing, disconnecting, and removing the Facilities or any
component part thereof that are used or useful in the performance of this
Exhibit A. Any property of Linn Midstream placed in or upon Producer’s Land
shall remain the personal property of Linn Midstream and, subject to the terms
of this Exhibit A, may upon prior notice to Producer during normal business
hours, be disconnected and removed by Linn Midstream at any time for any reason.
Producer shall maintain, at its sole expense, easements, rights-of-way, lease
roads, and other access facilities upon Producer’s Land as may reasonably be
deemed necessary by Linn Midstream for its performance of this Exhibit A. Linn
Midstream shall indemnify and hold Producer harmless for any injury or damage
caused to Producer’s Lands as a result of Linn Midstream exercising its rights
under this Article XVII of this Exhibit A and shall restore Producer’s Lands to
substantially the same condition immediately prior to conducting any surface
disturbing activities.

 



24

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A-1 CONTRACT AREA A-1

 

This Exhibit A-1 is attached to and made a part of that certain Amended and
Restated Gas Gathering and Processing Agreement effective April 1, 2017, by and
between Producer and Linn Midstream.

 

[gg44sp4owulf000001.jpg]

 

AMI

 

Section

Township

Range

County, State

1-36

6-14N

3-9W

Canadian, Oklahoma, Caddo, Grady, McClain & Cleveland Counties in Oklahoma

 



Exhibit A-1-1

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A-2 RECEIPT POINTS

 

This Exhibit A-2 is attached to and made a part of that certain Amended and
Restated Gas Gathering and Processing Agreement effective April 1, 2017, by and
between Producer and Linn Midstream.

 

 

Receipt Point Name

Meter Number

 

Well Name

WH

Deliv

 

CDP

Gas Lift

Meter Number

 

Receipt Point Location

HinParr 31-6-10-5 1XH

CTP00003

HinParr #31-6-10-5 #1XH

X

 

CTP00013

31-10N-05W, Grady, OK

 

Jackson 25-24-10-6 1XH

 

CTP00004

 

Jackson 25-24-10-6 1XH

 

X

 

 

CTP00016

25-10N-06W

Grady, OK

&

24-10N-06W;

 

Langston 13-24-9-6 1XH

 

CTP00005

 

Langston 13-24-9-6 1XH

 

X

 

 

CTP00015

13-09N-06W

Grady, OK

&

24-09N-06W;

McNeff 22-10-5 1H

CTP00006

McNeff 22-10-5 1H

X

 

CTP00014

22-10N-0W; Grady, OK

Braum 10-6 1XH

CTP00007

Braum 33-4-10-6 1XH

 

X

CTP00012

 

Braum 28-21-10-6 1XH

 

X

Anderson 1H-33/2H-28

CTP00008

Anderson #1H-33

 

X

 

 

Anderson #1H-28

 

X

Hardesty 1H/2H-22

CTP00009

Hardesty 1H

 

X

 

 

Hardesty 2H

 

X

Huffman 1H/2H-30-19

CTP00010

Huffman 1H-30-19

 

X

 

19-10N-05W; Grady, OK

Huffman 2H-30-19

 

X

 

Doris 12-13-10-6 2XH

 

CTP00017

 

Doris 12-13-10-6 2XH

 

X

 

 

12-10N-06W

Grady, OK

&

13-10N-06W;

Dream Cooler 13-12-10-6

2XH

 

CTP00019

Dream Cooler 13-12-10-6

2XH

 

 

 

13-10N-06W & 12-10N-06W

 

Rikella 1H/2H-16-9/3H-21

 

CTP00020

Rikella 1H-16-9

 

X

 

 

16-10N-05W; Canadian, OK

Rikella 2H-16-9

 

X

Rikella 3H-21

 

X

Skaggs 1H-4/1H-5

CTP000_

Skaggs 1H-4

 

X

 

 

Skaggs 1H-5

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit A-2-1

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A-3

PLANT ACCOUNTING PROCEDURE

 

This Exhibit A-3 is attached to and made a part of that certain Amended and
Restated Gas Gathering and Processing Agreement effective April 1, 2017, by and
between Producer and Linn Midstream.

 

 

I.

General Provisions

 

A.Gas Gathering and Processing Agreement. All references to the “Agreement”
shall mean the Amended and Restated Gas Gathering and Processing Agreement to
which this Exhibit A-3 is attached, to the extent the terms and conditions of
Exhibit A apply with respect thereto.

 

B.Definitions. Terms used in this Exhibit A-3 shall have the same meanings as
defined in Exhibit A. The following terms shall have the meaning set forth
below:

 

“Btu/Gallon Liquid Ratio Factor” means the number of Btus contained in one
gallon of any component of the Plant Products measured at 60° Fahrenheit. The
numerical values of such ratio for each component shall be the numerical values
shown as fuel as ideal gas in the GPA Standard 2145-2000, as amended from time
to time.

 

C.Standard Reporting. For purposes of this Exhibit A-3, all references to
volumes shall mean volumes in Mcfs.

 

D.Plant Products. The Plant Products components of ethane, propane, iso-butane,
normal butane, and natural gasoline (sometimes known as “Pentane plus (+)”)
shall be allocated to Producer in the manner provided herein from the Plant
Products recovered in the Plant. For brevity purposes, iso-butane and normal
butane shall both be referred to as just “butane” in this Exhibit A-3.

 

 

II.

Basis for Allocations

 

A.Sampling and Analysis of Inlet Streams and Commingled Residue Gas Stream. Linn
Midstream or its designee shall determine the analysis of Producer’s Gas by
taking sample(s) (as set forth in Article VI of Exhibit A) at the Receipt
Point(s) as frequently as deemed necessary, but not less frequently than once
every thirteen (13) Months.

 

Alternatively, Linn Midstream or its designee may, at its sole option, install,
maintain, and operate a continuous gas sampler to sample Producer’s Gas at said
Receipt Point(s). Determination by a continuous gas sampler shall become
effective the first Day of the Month in which the gas sample was collected. Spot
sample determinations shall become effective the first Day of the Month
following the determination, unless such spot sample is the first sample taken
from such Receipt Point(s), and then such spot sample shall become effective
immediately and shall remain effective until the next subsequent determination.
Linn Midstream or its designee shall analyze, or shall cause to be analyzed at a
reputable third party commercial laboratory, the gas samples of Producer’s Gas
at the Receipt Point(s). The resulting analyses shall indicate the Btu content
of Producer’s Gas and shall further indicate the gallons of Plant Products per
Mcf

 



Exhibit A-3-1

 

 



--------------------------------------------------------------------------------

 

(“GPM”) contained in such samples. Notwithstanding the above, if there are any
discrepancies between this Section II.A. of this Exhibit A-3 and Article VI of
Exhibit A, it is understood that Article VI of Exhibit A shall prevail.

 

B.Calculation of Theoretical Gallons of Plant Products. The volume of Producer’s
Gas received and/or metered at the Receipt Point(s) during a Month, less Fuel,
shall be multiplied by the GPM of Plant Products contained therein at the
Receipt Points (determined as provided in Section II.A. of this Exhibit A-3) to
determine the total theoretical gallons of Plant Products respectively,
contained in such volumes of Producer’s Gas. In the event that any Producer’s
Gas is bypassed around the Plant without Processing, all references to volumes
of Producer’s Gas for purpose of calculating theoretical gallons of Plant
Products in Producer’s Gas shall mean the volume of Producer’s Gas received
and/or metered at the at the Receipt Point(s) less Fuel minus the volume of
Producer’s Gas that was bypassed.

 

C.Calculation of Theoretical MMBtus Delivered to the Plant. The volume of
Producer’s Gas metered at the Receipt Point(s) during a Month, less Fuel, shall
be multiplied by the Btu of such Producer’s Gas, determined as provided in
Section II.A. of this Exhibit A-3, to arrive at the total theoretical MMBtus
contained in Producer’s Gas.

 

 

III.

Plant Product Recovery Percentages

 

Plant Product recovery percentages shall be determined in accordance with
Exhibit A; provided, however, that during any time when the Fixed Recovery
Percentage(s) are not achieved due to

(a)an event of Force Majeure, (b) planned maintenance, or (c) less than 35 MMcf
of Gas being delivered from all sources to the Plant per Day, Linn Midstream
shall have the option to apply the actual recoveries of the Plant.

 

 

IV.

Determination of Plant Products

 

Except as otherwise provided in Section III of this Exhibit A-3, during periods
when Fixed Recovery Percentages apply, the total theoretical gallons of each
Plant Product contained in Producer’s Gas (determined as provided in Section
II.B. of this Exhibit A-3) shall be multiplied by the Fixed Recovery Percentage
of each product set forth in Section 5.2 of Exhibit A to determine the
allocation of each Plant Product to Producer’s Gas.

 

 

V.

Determination of Shrinkage

 

A.MMBtu Content of the Plant Products. The MMBtus removed from Producer’s Gas as
separate Plant Products during each Month shall be determined by multiplying the
number of gallons of each Plant Product, respectively, produced during such
Month from Producer’s Gas, determined as provided in Section IV of this Exhibit
A-3, by the Btu/Gallon Liquid Ratio Factor (determined as provided in Section
I.B. of this Exhibit A-3), as applicable for each component, in effect for such
Month.

 

B.Total MMBtus Removed from Producer’s Gas. The total MMBtus removed from
Producer’s Gas as Plant Products during each Month shall equal the sum of the
MMBtus removed from Producer’s Gas as Plant Products, determined as provided in
Section V.A. of this Exhibit A-3.

 



Exhibit A-3-2

 

 



--------------------------------------------------------------------------------

 

 

VI.

Determination of the Residue Gas Delivered to the Downstream Pipeline

 

The MMBtus allocable to Producer as Residue Gas shall be determined by
subtracting (i) the sum of the MMBtus allocable to Producer’s Gas as Shrinkage
determined as provided in Section

V. of this Exhibit A-3) plus the MMBtus allocable to Producer’s Gas as Fuel from
(ii) the sum of the theoretical MMBtus in Producer’s Gas (determined as provided
in Section II.C. of this Exhibit A-3) during the Month.

 



Exhibit A-3-3

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A-4 SERVICE FEES

 

This Exhibit A-4 is attached to and made a part of that certain Amended and
Restated Gas Gathering and Processing Agreement effective April 1, 2017, by and
between Producer and Linn Midstream.

 

Gathering, Compression and Processing Fee

$***/Receipt Point MMBtu

NGL Fee

$***/gallon

Low Meter Fee

$*** per Receipt Point to which less than *** Mcf of Gas is delivered for the
applicable Month

 



Exhibit A-4-1

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A-5 PREEXISTING DEDICATIONS

 

This Exhibit A-5 is attached to and made a part of that certain Amended and
Restated Gas Gathering and Processing Agreement effective April 1, 2017, by and
between Producer and Linn Midstream.

 

Prior Dedicated Sections:

 

The sections, if any, dedicated under the following agreements:

 

Linn

K#

Counter

party K#

Contract Type

Linn Entity

Counterparty

224G

10-0009

Gas Purchase and Sale

Agreement

Linn

LLC

Energy Holdings,

CimarexEnergy

Company

1244G

 

Gas Purchase Contract

LINN

LLC

OPERATING,

Continuum

Midstream, L.L.C.

TBD

EDM

1776-00*

Gas Purchase Contract

Linn Energy Holdings,

LLC

DCP

LLC

Midstream

TBD

EDM

0768-00A

Gas Purchase Contract

Linn Energy Holdings,

LLC

DCP

LLC

Midstream

TBD

EDM

1971-00*

Gas Purchase Contract

Linn Energy Holdings,

LLC

DCP

LLC

Midstream

TBD

OKR 1306-

PUR

Gas Purchase Contract

Linn Energy Holdings, LLC

DCP LLC

Midstream

TBD

OKR

1320- PUR

Gas Purchase Contract

LINN LLC

OPERATING,

DCP LLC

Midstream

TBD

14812

Gas Purchase Contract

Linn Energy Holdings,

LLC

DCP

LLC

Midstream

1106G

CHI

0580-000

Gas Purchase Contract

LINN

LLC

OPERATING,

DCP

LLC

Midstream

TBD

EDM

1026-00A

Gas Purchase Contract

LINN

LLC

OPERATING,

DCP

LLC

Midstream

TBD

EDM 0012-

PUR

Gas Purchase Contract

LINN LLC

OPERATING,

DCP LLC

Midstream

TBD

OKR

0534-00*

Gas Purchase Contract

LINN

LLC

OPERATING,

DCP

LLC

Midstream

TBD

EDM

2022-00*

Gas Purchase Contract

LINN

LLC

OPERATING,

DCP

LLC

Midstream

1111G

OKR

0734-00*

Gas Purchase Contract

LINN

LLC

OPERATING,

DCPOperating

Company LP

113G

EDM

1544-00A

Gas Purchase Contract

LINN   ENERGY  MID-

CONT.HOLDINGS,

DCPOperating

Company LP

 





Exhibit A-5-1

 

 



--------------------------------------------------------------------------------

 

Linn K#

Counter party K#

Contract Type

Linn Entity

Counterparty

 

 

 

LLC

 

1163G

SHOP

00015

GasPurchaseand

Processing Agreement

LINN

LLC

OPERATING,

DCPOperating

Company LP

1283G

OKR

0933-000

Gas Purchase Contract

LINN

LLC

OPERATING,

DCPOperating

Company LP

1295G

OKR

0705-00*

Gas Purchase Contract

LINN

LLC

OPERATING,

DCPOperating

Company LP

181G

OKR

1196-000

Gas Purchase Contract

LINN

LLC

OPERATING,

DCPOperating

Company LP

212G

EDM

2049-00*

Gas Purchase Contract

LINN

LLC

OPERATING,

DCPOperating

Company LP

219G

15233

Gas Purchase Contract

LINN

LLC

OPERATING,

DCPOperating

Company LP

278G

16704

Gas Purchase Contract

LINN

LLC

OPERATING,

DCPOperating

Company LP

29G

SHOP

00007

GasPurchaseand

Processing Agreement

LINN

LLC

OPERATING,

DCPOperating

Company LP

518G

CIM

0917-00*

Gas Purchase Contract

LINN

LLC

OPERATING,

DCPOperating

Company LP

53G

15631

Gas Purchase Contract

LINN

LLC

OPERATING,

DCPOperating

Company LP

574G

OKR

0278-00

Gas

Agreement

Purchase

LINN

LLC

OPERATING,

DCPOperating

Company LP

68G

15577

Gas

Agreement

Purchase

LINN

LLC

OPERATING,

DCPOperating

Company LP

76G

15455

Gas Purchase Contract

LINN

LLC

OPERATING,

DCPOperating

Company LP

775G

EDM

2027-00*

Gas

Agreement

Purchase

LINN

LLC

OPERATING,

DCPOperating

Company LP

783G

15676

Gas Purchase Contract

LINN

LLC

OPERATING,

DCPOperating

Company LP

784G

OKR

1197-000

Gas Purchase Contract

LINN

LLC

OPERATING,

DCPOperating

Company LP

785G

OKR

0150-00*

Gas Purchase Contract

LINN

LLC

OPERATING,

DCPOperating

Company LP

1599G

 

GasGathering, Processing and Purchase

Agreement

LINN LLC

OPERATING,

EnLink Oklahoma GasProcessing,

LP

419G

6083-00

Gas Purchase Contract

LINN

LLC

OPERATING,

ETC

Services LLC

Field

CTPr-1

CTPr-1

Gas

Agreement

Processing

Linn Energy Holdings,

LLC

LinnMidstream,

LLC

1158G

026770B

Gas Purchase Contract

LINN

LLC

OPERATING,

Mustang

Products Inc.

Gas

 





Exhibit A-5- 2

 

 



--------------------------------------------------------------------------------

 

Linn K#

Counter party K#

Contract Type

Linn Entity

Counterparty

1411G

495152

GasPurchase

Agreement

LINNOPERATING,

LLC

MustangGas

Products Inc.

184G

4002775

Gas Purchase Contract

LINNOPERATING,

LLC

MustangGas

Products Inc.

250G

8928NG

D

GasPurchase

Agreement

LINNOPERATING,

LLC

MustangGas

Products Inc.

254G

51013

GasPurchase

Agreement

LINNOPERATING,

LLC

MustangGas

Products Inc.

256G

51008

Gas Purchase Contract

LINNOPERATING,

LLC

MustangGas

Products Inc.

257G

51009

GasPurchase

Agreement

LINNOPERATING,

LLC

MustangGas

Products Inc.

63G

9518CD

GasPurchase

Agreement

LINNOPERATING,

LLC

MustangGas

Products Inc.

828G

9845CD

CasingheadGas

Contract

LINNOPERATING,

LLC

MustangGas

Products Inc.

KF- 1280G

495103

GasPurchase Agreement

LINN ENERGY MID-

CONT.HOLDINGS, LLC

MustangGas Products Inc.

1515G

1293000

Gas Purchase Contract

LINNOPERATING,

LLC

OneokField

Services LLC

1516G

1298000

Gas Purchase Contract

LINNOPERATING,

LLC

OneokField

Services LLC

1517G

2026000

Gas Purchase Contract

LINNOPERATING,

LLC

OneokField

Services LLC

236G

1297000

Gas Purchase Contract

LINNOPERATING,

LLC

OneokField

Services LLC

237G

755000

Gas Purchase Contract

LINNOPERATING,

LLC

OneokField

Services LLC

507G

2058001

Gas Purchase Contract

LINNOPERATING,

LLC

OneokField

Services LLC

1140G

ET-P5

GasPurchase

Agreement

LINNOPERATING,

LLC

SuperiorPipeline

Company

1141G

ET-P4

Gas Purchase Contract

LINNOPERATING,

LLC

SuperiorPipeline

Company

1144G

CASH-P5

Gas Purchase Contract

LINNOPERATING,

LLC

SuperiorPipeline

Company

1145G

MINCO

P18

Gas Purchase Contract

LINNOPERATING,

LLC

SuperiorPipeline

Company

1442G

311680

GasPurchase

Agreement

LINNOPERATING,

LLC

Targa Pipeline Mid

Continent LLC

 



Exhibit A-5- 3

 

 



--------------------------------------------------------------------------------

 

Exhibit B and Exhibits B-1 through B-5

 

See attached.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

AMENDED AND RESTATED GAS GATHERING AND PROCESSING AGREEMENT

Terms and Conditions

 

This Exhibit B is attached to and made a part of that certain Amended and
Restated Gas Gathering and Processing Agreement effective April 1, 2017, by and
between Producer and Linn Midstream.

 

EXHIBIT B - TABLE OF CONTENTS

 

I.

CONSIDERATION

2

II.

TERM

2

III.

DEFINITIONS

2

IV.

QUANTITY AND DELIVERY

6

V.

DEDICATION AND CONNECTION OF WELLS

7

VI.

[Intentionally Blank]

11

VII.

RESIDUE GAS AND NGL DISPOSITION

11

VIII.

QUALITY OF DELIVERED GAS

12

IX.

ETHANE RECOVERY/REJECTION

12

X.

DELIVERY PRESSURE, FACILITIES AND ALTERATIONS

13

XI.

PAYMENT, EXAMINATION, INDEMNIFICATION, SUSPENSION, AND DEDUCTIONS

13

XII.

WARRANTY AND EASEMENTS

15

XIII.

[Reserved]

16

XIV.

INDEMNITY, INTERRUPTION, FORCE MAJEURE, AND UNECONOMIC OPERATION OF FACILITIES

 

XV.

ROYALTY AND TAXES

18

XVI.

MEASUREMENT OF GAS VOLUME AND TESTING

19

 

 



Exhibit B-1

 

 



--------------------------------------------------------------------------------

 

 

I.

CONSIDERATION

 

1.1

Total Consideration. As total and complete consideration for the purchase of
(and performance by Linn Midstream of the services described herein with respect
to) the Committed Gas hereunder, Linn Midstream shall pay Producer each Month
during the Term of this Exhibit B an amount equal to the Contract Amount to be
calculated in accordance with the provisions described in Exhibit B-2 attached
hereto and made a part hereof.

 

 

 

1.2

Consideration for all Components. Producer acknowledges and agrees that the
consideration paid by Linn Midstream hereunder shall constitute compensation in
full to Producer for its sale, assignment, transfer, and conveyance of (and
performance by Linn Midstream of the services described herein with respect to
the Committed Gas purchased hereunder) the Committed Gas, including all
liquefiable hydrocarbons contained therein.

 

 

 

II.

TERM

 

2.1 Term. This Exhibit B shall be effective as of the Effective Date, and shall
continue for a primary  term ending on December 22, 2031 (the “Primary Term”),
and, thereafter, shall continue Year to Year unless either Party gives the other
Party written notice, at least one hundred eighty (180) Days prior to the
expiration of the Primary or successor Term, of its election to terminate this
Exhibit B.

 

 

III.

DEFINITIONS AND SECTION REFERENCES

 

3.1

For the purpose of this Exhibit B, unless the context clearly indicates
otherwise, the following definitions shall be applicable:

 

 

 

3.1.1

AAA and AAA Rules shall have the meanings set forth in Section 18.1.2 to this
Exhibit B.

 

 

 

3.1.2

AGA shall mean the American Gas Association.

 

 

3.1.3

Agreement shall mean the main body of the Amended and Restated Gas Gathering and
Processing Agreement to which this Exhibit is attached.

 

 

 

3.1.4

Alternative Arrangements shall have the meaning set forth in Section 4.3 to this
Exhibit B.

 

 

 

3.1.5

API shall mean the American Petroleum Institute.

 

 

3.1.6

BTU (British Thermal Unit) shall mean the amount of heat required to raise the
temperature of one (1) avoirdupois pound of pure water from fifty-eight and
five-tenths degrees (58.5º) Fahrenheit to fifty-nine and five-tenths degrees
(59.5º) Fahrenheit at

 

14.65 psia.

 

 

3.1.7

BTU Per Gallon shall mean the BTU per gallon values assigned to the various
hydrocarbon components using as a base those values set forth in the most
current GPA Publication 2145.

 

 

 

3.1.8

Business Day shall mean any Day except Saturday, Sunday or Federal Reserve Bank
holidays.

 

 

 

3.1.9

Bypass Gas shall have the meaning set forth in Section 10.5 to this Exhibit B.

 



Exhibit B-2

 

 



--------------------------------------------------------------------------------

 

 

3.1.10

Claimant shall have the meaning set forth in Section 18.1.2 to this Exhibit B.

 

 

3.1.11

Claims shall have the meaning set forth in Section 14.1 to this Exhibit B.

 

 

3.1.12

Committed Gas shall have the meaning set forth in Section 5.1.1 to this Exhibit
B.

 

 

3.1.13

Connection Extension shall have the meaning set forth in Section 5.2.1 to this
Exhibit B.

 

 

3.1.14

Connection Request shall have the meaning set forth in Section 5.2.2 to this
Exhibit B.

 

 

3.1.15

Contract Amount shall have the meaning set forth in Section 1 of Exhibit B-2
hereto.

 

 

3.1.16

***

 

 

3.1.17

Cubic Foot of Gas for the purpose of measurement of the Gas received hereunder
shall mean the amount of Gas necessary to fill one (1) cubic foot of space at a
base pressure of fourteen and sixty-five hundredths (14.65) psia, and at a base
temperature of sixty degrees (60°) Fahrenheit, and shall be the volume unit of
measurement.

 

 

 

3.1.18

Day shall mean a calendar day. For measurement purposes described herein, a Day
shall begin with the hour that is the then-beginning hour that is the standard
practice of Linn Midstream.

 

 

 

3.1.19

Dedicated Area shall mean the area indicated in, and as shown on the map
included in Exhibit B-1 hereto.

 

 

 

3.1.20

Dedicated Interests shall have the meaning set forth in Section 5.1.1 to this
Exhibit B.

 

 

3.1.21

Dehydration Equipment shall mean that equipment that removes water and water
vapor from the Gas or NGLs, such as with the use of glycol, methanol, molecular
sieves, etc.

 

 

 

3.1.22

Drilling Schedule shall have the meaning set forth in Section 4.2 to this
Exhibit B.

 

 

3.1.23

Drip Liquids shall mean those hydrocarbon liquids and other products that
condense from the Gas in the Facilities from the Receipt Points to the inlet of
the Plant(s) inlet(s).

 

 

 

3.1.24

Effective Date shall have the meaning set forth in the Agreement.

 

 

3.1.25

Facilities shall mean the pipeline systems owned by or otherwise contracted for
by Linn Midstream, including pipelines and other appurtenant facilities, as same
now exist or may hereafter be modified, extended or expanded, which enable Linn
Midstream to receive the Committed Gas hereunder as well as Gas from other
suppliers.

 

 

 

3.1.26

Field Fuel shall have the meaning set forth in Section 4(b) of Exhibit B-2
hereto.

 

 

3.1.27

Field L&U shall have the meaning set forth in Section 4(c) of Exhibit B-2
hereto.

 

 

3.1.28

Force Majeure shall have the meaning set forth in Section 14.3 to this Exhibit
B.

 

 

3.1.29

Gas shall mean natural gas as produced in its natural state.

 

 

3.1.30

Gas Lift Facility(ies) shall have the meaning set forth in Section 5.1.3.e to
this Exhibit B.

 

 



Exhibit B-3

 

 



--------------------------------------------------------------------------------

 

 

3.1.31

Gas Lift Gas shall have the meaning set forth in Section 5.1.3.e to this Exhibit
B.

 

 

3.1.32

Gas Lift Imbalance shall have the meaning set forth in Section 5.1.3.e to this
Exhibit B.

 

 

3.1.33

G&P Acceptance shall have the meaning set forth in Section 5.1.1 to this Exhibit
B.

 

 

3.1.34

G&P Notice shall have the meaning set forth in Section 5.1.1 to this Exhibit B.

 

 

3.1.35

Gross Heating Value of the Gas shall mean the total or gross BTU’s produced by
the complete combustion of one (1.0) Cubic Foot of Gas, at a temperature of
sixty degrees (60°) Fahrenheit and under a pressure of fourteen and sixty-five
hundredths (14.65) psia with air of the same temperature and pressure as the
Gas, when the products of combustion are cooled to the initial temperatures of
the Gas and air, and when the water formed by such combustion is condensed to a
liquid state at the initial temperature of the Gas.

 

 

 

3.1.36

Lease, Leases, Land, and Lands are used herein interchangeably, for editorial
convenience, and each such term where used shall mean the Dedicated Area and/or
the Dedicated Interests committed under this Exhibit pursuant to Article V of
this Exhibit B.

 

 

 

3.1.37

Linn Midstream shall have the meaning set forth in the Preamble.

 

 

3.1.38

LINN MIDSTREAM INDEMNITY GROUP shall have the meaning set forth in Section 14.1
to this Exhibit B.

 

 

 

3.1.39

Linn Midstream’s Plant shall mean those Plants owned by Linn Midstream.

 

 

3.1.40

MAOP shall mean the maximum allowable operating pressure of a pipeline.

 

 

3.1.41

MCF shall mean one thousand (1,000) Cubic Feet of Gas.

 

 

3.1.42

MMBTU shall mean one million (1,000,000) British Thermal Units.

 

 

3.1.43

MMCF shall mean one million (1,000,000) Cubic Feet of Gas.

 

 

3.1.44

Month shall mean that period beginning on the first Day of a calendar month, and
ending on the first Day of the following calendar month, except that the first
Month shall commence on the Day of initial receipt of Gas hereunder and shall
end on the first Day of the following Month.

 

 

 

3.1.45

Natural Gas Liquids or NGLs shall mean those liquid hydrocarbons extracted by
Processing from Gas, including, without limitation, incidental methane and
ethane, propane, iso-butane, normal butane, natural gasoline and other
miscellaneous liquids that become associated with the NGLs.

 

 

 

3.1.46

NGL Market Price shall have the meaning set forth in Section 2(a)(i) of Exhibit
B-2.

 

 

3.1.47

NGL Settlement Amount shall have the meaning set forth in Section 2(a) of
Exhibit B- 2.

 

 

 

3.1.48

NGL Settlement Percent shall have the meaning set forth in Section 2(a)(ii) of
Exhibit B-2.

 

 



Exhibit B-4

 

 



--------------------------------------------------------------------------------

 

 

3.1.49

NGL Shrinkage for each Receipt Point shall be the MMBTU determined by
multiplying the Plant Inlet Volume times (i) the Theoretical Gallons for each
NGL product times (ii) the Recovery Factor for that NGL product times (iii) the
BTU Per Gallon factor for that NGL product.

 

 

 

3.1.50

NGL Volume shall have the meaning set forth in Section 2(a)(iii) of Exhibit B-2.

 

 

3.1.51

Non-Operated Well shall have the meaning set forth in Section 5.2.3 to this
Exhibit B.

 

 

3.1.52

Non-Operated Well Connection Request shall have the meaning set forth in Section

5.2.3 to this Exhibit B.

 

 

3.1.53

Operated Well shall have the meaning set forth in Section 5.2.2 to this Exhibit
B.

 

 

3.1.54

Original Effective Date means January 1, 2016.

 

 

3.1.55

Plant Fuel shall have the meaning set forth in Section 4(a) of Exhibit B-2.

 

 

3.1.56

Plant Inlet Volume shall be the volume, for each Receipt Point, equal to the MCF
of Gas attributable to such Receipt Point determined by subtracting from the
volume received at such Receipt Point the Field Fuel and Field L&U applicable to
such volume.

 

 

 

3.1.57

Primary Term shall have the meaning set forth in Section 2.1 to this Exhibit B.

 

 

3.1.58

Processing shall mean the extraction of NGLs from Gas through equipment
specifically intended to extract NGLs from the Gas such as turboexpander
(cryogenic), refrigeration, refrigerated lean oil absorption, ambient oil
absorption, Joule Thompson or similar processes.

 

 

 

3.1.59

Processing and Gathering Amount shall have the meaning set forth in Section 6 of
Exhibit B-2.

 

 

 

3.1.60

Processing and Gathering Fee shall have the meaning set forth in Section 6 of
Exhibit B-2.

 

 

 

3.1.61

Producer shall have the meaning set forth in the Preamble.

 

 

3.1.62

PRODUCER GROUP shall have the meaning set forth in Section 5.1.1 to this Exhibit
B.

 

 

 

3.1.63

PRODUCER INDEMNITY GROUP shall have the meaning set forth in Section 14.1  to
this Exhibit B.

 

 

 

3.1.64

Production Month shall have the meaning set forth in Section 11.1 to this
Exhibit B hereto.

 

 

 

3.1.65

Psia shall mean pounds per square inch absolute.

 

 

3.1.66

Psig shall mean pounds per square inch gauge.

 

 

3.1.67

Receipt Point(s) shall mean the inlet flange of the pipeline measurement
facilities installed on the well pad at a location specified by Producer for the
Well(s) to take

 

 



Exhibit B-5

 

 



--------------------------------------------------------------------------------

 

delivery of Gas from the Wells as more fully provided in Section 5.2.1 to this
Exhibit B. As such Receipt Points are installed, they shall be added to Exhibit
B-3.

 

 

3.1.68

Residue Gas shall mean the total Gas available for sale at the tailgate of any
Plant.

 

 

3.1.69

Residue Gas Market Price shall have the meaning set forth in Section 3(a) of
Exhibit B- 2.

 

 

 

3.1.70

Residue Gas Volume for each Receipt Point shall have the meaning set forth in
Section 3(c) of Exhibit B-2.

 

 

 

3.1.71

Residue Settlement Amount shall have the meaning set forth in Section 3 of
Exhibit B- 2.

 

 

 

3.1.72

Residue Settlement Percent shall have the meaning set forth in Section 3(b) of
Exhibit B-2.

 

 

 

3.1.73

Respondent shall have the meaning set forth in Section 18.1.2(b) to this Exhibit
B.

 

 

3.1.74

Square Root Error or SRE shall have the meaning set forth in Section 16.6 to
this Exhibit B.

 

 

 

3.1.75

Theoretical Gallons shall mean the gallons per MCF of each NGL product in the
Committed Gas as measured at each Receipt Point.

 

 

 

3.1.76

WAP shall have the meaning set forth in Section 3(a) of Exhibit B-2.

 

 

3.1.77

Well(s) shall mean any well(s), the production from which is(are) dedicated
under and committed to the Agreement pursuant to the terms of Article V of this
Exhibit B (and the other terms and provisions of this Exhibit B).

 

 

 

3.1.78

Year shall mean any period of twelve (12) consecutive Months.

 

In addition to the foregoing definitions, when used in this Exhibit B with
respect to Producer, “affiliate” shall mean any subsidiaries of Linn Energy
Holdings, LLC but no other person or entity.

 

 

IV.

QUANTITY AND DELIVERY

 

4.1

Quantity. Subject to the terms and conditions contained in this Exhibit B and,
to the extent applicable, the Agreement, Producer agrees to sell and deliver to
Linn Midstream the Committed Gas during the Term of this Exhibit B.

 

 

 

4.2

Drilling Schedule. Producer shall provide Linn Midstream with quarterly updates
of its drilling schedule including the aggregate production forecasts by section
of land (“Drilling Schedule”). The Drilling Schedule shall show the planned
timing of drilling activity for the next *** Months, the projected spud and
first flow dates, and Producer’s most accurate and good faith expected flow
rates by well, pad and section. Within *** Days after the receipt of the
Drilling Schedule, Linn Midstream will provide Producer with projected
in-service dates for each pad and/or well shown on the Drilling Schedule. For
any pad and/or well which Linn Midstream projects it will not be ready to accept
Gas by Producer’s estimated first flow dates, Linn Midstream will detail the
reason for delay and potential activity required to be able to accept Gas on
Producer’s estimated first flow date. Producer will consider, in its sole
discretion, the

 

 



Exhibit B-6

 

 



--------------------------------------------------------------------------------

 

alteration of the drilling and/or completion schedule as required to accommodate
Linn Midstream potential delays.

 

 

4.3

Obligation to Take. Linn Midstream shall be obligated to use reasonable
commercial efforts to purchase and receive from Producer all of the Committed
Gas delivered at the Receipt Point(s). It is expressly understood that Linn
Midstream shall not be obligated to take or pay for Committed Gas and, in the
event of insufficient market for Gas at one or more any Receipt Points during
periods in which Linn Midstream is purchasing the Gas, Linn Midstream shall only
be obligated to use commercially reasonable efforts to take ratably from all
sources of supply, including its own. If Linn Midstream is unable to receive
Committed Gas from any Receipt Point(s), due to any reason, for *** or more
consecutive days, such Receipt Point(s), at Producer’s request, will be
permanently released from dedication under the Agreement and Producer may sell
such portion of the Committed Gas to other purchasers. Subject to Force Majeure,
if any such inability by Linn Midstream to take from one or more Receipt Points
persists for more than *** Days, whether consecutively or cumulatively, in any
one Year, Producer shall have the right to initiate a *** cure period under
which Linn Midstream shall use commercially reasonable efforts to provide
commercially reasonable alternative market options for the affected Receipt
Point(s) acceptable to Producer, whose acceptance will not be unreasonably
withheld. In the event that Linn Midstream is unable or fails to cure during
such *** cure period, then Producer shall have the right to a permanent release
of the applicable portion of the Committed Gas from the section containing such
affected Receipt Point(s), plus the Receipt Point(s) located in the surrounding
8 sections upon thirty *** Days’ written notice to Linn Midstream.

 

 

 

4.4

BUYER’s Standard of Conduct. Linn Midstream shall conduct the operations
required by this Exhibit B as a reasonably prudent operator, in a good and
workmanlike manner, with due diligence and dispatch, and in accordance with good
midstream industry practices.

 

 

 

4.5

Delivery of Uniform Flows. Producer shall deliver all Committed Gas in such
uniform hourly flows as is commercially practicable. In the event Producer
anticipates a material increase or decrease in the flow of Gas at any Receipt
Point(s), Producer shall provide Linn Midstream with reasonable advance notice
of such change.

 

 

 

4.6

Title, Possession and Control. Title, possession, and control of Committed Gas,
including all liquefiable hydrocarbons contained therein, shall pass from
Producer to Linn Midstream at the Receipt Point(s).

 

 

 

 

V.

DEDICATION AND CONNECTION OF WELLS

 

5.1

Dedication and Connection of Wells.

 

 

5.1.1

Dedication. For the Term specified in Article II of this Exhibit B and unless
otherwise provided in Exhibit B-5, Section 4.3 to this Exhibit B or this Article
V to this Exhibit B, Producer dedicates exclusively to the Agreement all
interests which Producer and any of its affiliates (the “Producer GROUP”) now
own or control as well as any interests any of them may hereafter acquire or
control in any and all lands, leases and/or Wells located in the Dedicated Area
(the “Dedicated Interests”), insofar as the same may produce Gas,  and Producer
GROUP commits to Linn Midstream for sale and/or gathering and Processing under
the terms of this Exhibit B all quantities of Gas owned or controlled by
Producer GROUP that are produced from any Dedicated Interest as of or after the
Original Effective Date, unless such Gas is dedicated pursuant to another
agreement (a)

 

 



Exhibit B-7

 

 



--------------------------------------------------------------------------------

 

as of the Original Effective Date (including all interests, as identified on
Exhibit B-5) or

(b)as of the date of acquisition by Producer GROUP for any interest acquired
after the Original Effective Date, until (in the case of each of clauses (a) and
(b)), such dedication terminates or expires (collectively, all such Gas is
“Committed Gas”). Any interest acquired after the Original Effective Date that
is dedicated pursuant to another  agreement, as described in section (b) of this
paragraph, shall be added to Exhibit B-5.

 

To Producer’s knowledge, the gas contracts identified on Exhibit B-5 represent
all existing gas contracts, including expiration dates, affecting the Dedicated
Interests as of the Original Effective Date. Linn Midstream shall notify
Producer in writing (a “G&P Notice”) of Linn Midstream’s election to gather and
process all quantities of Gas produced from any Dedicated Interest that is
associated with an expiring dedication under a contract identified on Exhibit
B-5 at least *** Days prior to the expiration date of such dedication.
Notwithstanding the foregoing, if Producer is required to provide notice under
any such dedication to elect to continue or terminate such dedication, Producer
shall notify Linn Midstream in writing of the notice provision date *** days
prior  to said notice date, and Linn Midstream shall provide its G&P Notice
within *** Days after receiving such notice from Producer. In the event Linn
Midstream timely delivers a G&P Notice with respect to an expiring dedication to
gather and process Gas associated with such expiring dedication, then, upon the
expiration of such dedications, such Gas shall be subject to the Agreement and
shall be gathered and processed pursuant to this Exhibit B. In the event Linn
Midstream does not timely provide a G&P Notice with respect to an expiring
dedication, Producer’s interest in the Dedicated Interests previously covered by
the expired dedication shall be forever released from the Agreement.

 

Any sale or assignment by Producer of any interests in any of the lands, leases,
or Wells dedicated hereunder may be made upon providing Linn Midstream with
notice,  and any such purchaser or assignee must agree that it takes such
quantities of Gas, lands, leases, or Wells subject to the dedication in this
Section 5.1.1 of this Exhibit B and subject to the provisions in Sections 5.1.2
and 5.1.3 of this Exhibit B and the other provisions of this Agreement, and that
it will cause any subsequent purchasers or assignees of the lands, leases or
Wells dedicated hereunder to do the same.

 

Producer’s obligation to deliver Committed Gas hereunder will be met in
instances where Producer’s third-party operator delivers the Gas to Linn
Midstream pursuant to a joint operating agreement or downstream marketing
arrangement with Producer.

 

Producer agrees to provide Linn Midstream information containing the working
interest ownership percentage associated with the lands, leases or Wells for
such Committed Gas.

 

 

5.1.2

Covenant Running with the Land. Linn Midstream and Producer each intend that the
dedication of lands, leases, and Committed Gas at in Section 5.1 of this Exhibit
B is a covenant running with the lands in the Dedicated Area.

 

 

 

5.1.3

Reservations. Producer hereby expressly reserves the following rights with
respect to the Dedicated Area:

 

 



Exhibit B-8

 

 



--------------------------------------------------------------------------------

 

 

(a)

The right to use Gas prior to delivery to Linn Midstream for the following
purposes:

 

 

 

(i)

For fuel used above ground in the development and operation of leases dedicated
to the Agreement including, but not limited to, lease fuel and fuel for
production, completion and drilling operations; and

 

 

 

(ii)

For delivery to the “lessor” from whom the leases dedicated under the Agreement
were obtained, to the extent such lessors are entitled to receive Gas in-kind
under the terms of the leases; and

 

 

 

(iii)

For fuel used in the operation of the facilities which Producer GROUP or
entities upstream of Producer GROUP may install in order to deliver Gas to Linn
Midstream in accordance with the terms of this Exhibit B; and

 

 

 

(iv)

As lift gas in the operation of Wells and leases dedicated to the Agreement.

 

 

 

(b)

The right to pool or unitize the leases (or any portion thereof) with other
lands and leases. In the event of pooling or unitization, this Exhibit B will
cover Producer’s interest in the pool or unit and the Gas attributable thereto
to the extent that such interest is attributable to Producer’s Gas reserves.

 

 

 

(c)

The right to retain all oil and condensate separated from Producer’s Gas by
Lease Separation Facilities prior to delivery to Linn Midstream. The term “Lease
Separation Facilities” shall mean conventional mechanical oil-gas field
separators.

 

 

 

(d)

The right to retain Gas that Producer and Linn Midstream mutually agree in
writing is not Committed Gas.

 

 

 

(e)

At the written request of Producer, Linn Midstream will install, own, and
operate meters and other necessary facilities and equipment to measure the Gas
used by Producer, pursuant to its right for lift gas operations described in
Section

 

5.1.3.a.iv to this Exhibit B above, at any Well pad on lands within the
Dedicated Area where Linn Midstream receives Committed Gas from Producer (“Gas
Lift Facility(ies)”). All Gas that passes through the Gas Lift Facility(ies) for
use by Producer in lift Gas operations is “Gas Lift Gas.” At the written request
of Producer, Linn Midstream will relocate the Gas Lift Facility(ies) to another
Well pad Receipt Point within the Dedicated Area as directed by Producer.
Producer will, within thirty *** of invoicing, reimburse Linn Midstream for the
actual costs incurred by Linn Midstream for each occurrence of setting or
relocating the Gas Lift Facility(ies), plus *** percent (***%) overhead charge,
not to exceed $***. If the actual quantity of Gas Lift Gas, measured in MCFs,
measured at any Gas Lift Facility during a Month is less than or equal to the
actual quantity of Committed Gas measured in MCFs, delivered by Producer to the
corresponding Receipt Point upstream of such Gas Lift Facility, during the same
Month, then Linn Midstream shall reduce the Receipt Point volumes by the actual
quantity of Gas Lift Gas, measured in MCFs, during that Month. If the actual
quantity of Gas Lift Gas, measured in MCFs, measured at any Gas Lift Facility
during a Month exceeds the actual quantity of Committed Gas, measured in MCFs,
delivered by Producer to the corresponding Receipt Point upstream of

 



Exhibit B-9

 

 



--------------------------------------------------------------------------------

 

such Gas Lift Facility during the same Month (such excess, the “Gas Lift
Imbalance”), then Producer shall pay to Linn Midstream a fee (the “Gas Lift
Imbalance Fee”) equal to such Gas Lift Imbalance, in MCFs, multiplied by (a) the
Gross Heating Value per cubic foot of Gas for the corresponding Receipt Point,
multiplied times the sum of (b) the per MMBtu price published in the Platts
monthly Inside FERC’s Gas Market Report, as the “Index” for Henry Hub applicable
to Gas delivered during such Month, plus (c) $***/MMBtu. Any taxes that may be
imposed upon Linn Midstream attributable to the installation of Gas Lift
Facility(ies) and/or providing Gas Lift Gas to Producer shall be reimbursed by
Producer within *** Days of invoicing. Gas Lift Facility(ies) shall be included
in the Linn Midstream’s Facilities provision in Section 14.4 to this Exhibit B.

 

 

5.2

Connection of Well(s).

 

 

5.2.1

The Receipt Point(s) at which Producer will deliver, and Linn Midstream will
receive, the Committed Gas hereunder shall be point(s) of interconnect
established pursuant to this Section 5.2 to this Exhibit B between the pipeline
Facilities of Linn Midstream and Producer located on the space designated by
Producer on Producer’s well pad for each of the Wells (or set of Wells, as the
case may be) and provided by Producer at no cost to Linn Midstream (“Receipt
Points”). Except as set forth in Sections 5.2.2 and 5.2.3 to this Exhibit B
below, Producer shall be responsible for arranging with Linn Midstream for the
extension of Linn Midstream’s then-existing pipeline Facilities to each Receipt
Point and for Linn Midstream’s construction and installation of measurement
Facilities  immediately downstream of such Receipt Point(s) to measure all
Committed Gas delivered hereunder (each, a “Connection Extension”). Linn
Midstream shall be responsible for all costs related to a Connection Extension.
The Parties acknowledge that multiple Wells may be delivered by Producer to Linn
Midstream through a common Receipt Point.

 

 

 

5.2.2

For the Receipt Points described in Section 5.1.1 to this Exhibit B which are
attributable to a Well which is now or hereafter operated or controlled by any
of the Producer GROUP (or their successors or assigns) (“Operated Well”),
Producer shall be obligated  to provide Linn Midstream with a written request to
connect such Operated Well (a “Connection Request”) on or before *** Days of its
projected first flow date. The Connection Request will provide Producer’s most
accurate and good faith estimate of the Well location, the expected maximum
flow, the expected average daily production for the first *** Months of
production, and the projected first flow date of the Well. The information
contained in the Connection Request and subsequent related communications
between the Parties shall be subject to the confidentiality requirements
contained in Section 19.2 to this Exhibit B. Linn Midstream shall be obligated
to connect such Well pursuant to such Connection Request. Producer must provide
timely access to the Receipt Point for Linn Midstream’s equipment installation
prior to the projected first flow date and in a period of time that does not
conflict with Producer’s drilling or completion operations. Linn Midstream will
commence and use its commercially reasonable efforts to complete the connection
of the Well specified in Producer’s Connection Request prior to the projected
first flow date. Subject to Force Majeure, in the event Linn Midstream has not
constructed all required Facilities and is not ready to receive the Committed
Gas at the Receipt Point under the Connection Request by *** Days after the
projected first flow date of the Well, and Producer is ready, willing and able
to deliver such Committed Gas on or before such projected first flow date of the
Well, as Producer’s sole

 

 



Exhibit B-10

 

 



--------------------------------------------------------------------------------

 

and exclusive remedy (other than the right to specific enforcement of Linn
Midstream’s obligations under this Section 5.2.2 to this Exhibit B and any
applicable rights to a  release pursuant to Section 4.3 to this Exhibit B), Linn
Midstream’s Processing and Gathering Fee for that particular Receipt Point shall
be reduced by *** for a period equal to the number of Days from the first flow
date of the Well to the Day that Linn Midstream completes the connection to the
Well and is ready to receive flow from such Well.

 

 

5.2.3

For the Receipt Points described in Section 5.1.1 to this Exhibit B which are
attributable to a Well which is now or hereafter operated or controlled by a
third party who is not a member of the Producer GROUP (or their successors or
assigns) (“non-Operated Well”), and in which Producer or Producer GROUP owns
greater than a cumulative *** percent (***%) working interest, Producer shall be
obligated to provide Linn Midstream with a written request to connect such
non-Operated Well (a “non-Operated Well Connection Request”) on or before ***
Days of its projected first flow date. The non-Operated Well Connection Request
will provide Producer’s most accurate and good faith estimate of the Well
location, the expected maximum flow rate, and the expected average daily
production for the first *** Months of production, Producer’s percent of Gas
entitlement, and the projected first flow date of the Well. Producer shall also
provide Linn Midstream any available information, not subject to a
confidentiality agreement, concerning the operator’s development plan on the
lands and leases pertaining to the non-Operated Well. The information contained
in the non-Operated Well Connection Request and subsequent related
communications between the Parties shall be subject to the confidentiality
requirements contained in Section 19.2 to this Exhibit B. Linn Midstream shall
have the option to connect such Well pursuant to such non-Operated Well
Connection Request, provided that such option is only exercisable by providing
notice to Producer agreeing to such Connection Request within *** Days of
receiving the non-Operated Well Connection Request, and such option right shall
terminate if not exercised within such time. If Linn Midstream exercises its
option to so connect, Linn Midstream will commence and use its commercially
reasonable efforts to complete the connection of the Well specified in
Producer’s non-Operated Well Connection Request prior to the projected first
flow date. In the event Linn Midstream does not exercise its option to connect
to the Well specified in Producer’s non-Operated Well Connection Request, or the
option right has terminated, Producer shall have the option to cause Linn
Midstream to connect such Well at Producer’s expense or to remove such Well from
dedication under the Agreement.

 

 

 

5.2.4

On the first flow Day of each new Well connected and under which Committed Gas
is delivered by Producer to Linn Midstream, Exhibit B-3 shall be amended to
include an additional Receipt Point (unless such Well was connected behind an
existing Receipt Point) at the measurement Facilities located on the well pad of
such Operated Well or non-Operated Well.

 

 

 

VI.

[INTENTIONALLY BLANK]

 

 

VII.

RESIDUE GAS AND NGL DISPOSITION

 

7.1

Activity Communications. Producer shall provide Linn Midstream the estimated
plan and Producer’s most accurate and good faith estimated volumes for new Wells
that may first deliver during the Month and any Well rework activity that may
influence the quantity of Committed Gas

 

 



Exhibit B-11

 

 



--------------------------------------------------------------------------------

 

during the Month. Such estimate shall be provided no later than nine o’clock
a.m., Central Time of the fifth Business Day immediately preceding the *** Day
of each Month. The Parties agree to communicate frequently during the Month to
update the accuracy of such estimates. Linn Midstream shall monitor the actual
flows to the Plant(s) and, as allowed by downstream pipelines, adjust sales
quantities to match actual flows and to minimize imbalances. All communications
with downstream pipelines and markets are the responsibility of Linn Midstream.

 

 

7.2

Operational Balancing Agreements. Linn Midstream will exercise reasonable
commercial efforts to obtain Operational Balancing Agreements with all
downstream gas pipelines for the mutual benefit of Linn Midstream and Producer
without additional cost to Producer above that incurred by Linn Midstream.

 

 

 

VIII.

QUALITY OF DELIVERED GAS

 

8.1

Quality Specifications. The Gas delivered at the Receipt Point(s) shall meet the
quality specifications in Exhibit B-4 attached hereto and made a part hereof.
Producer shall indemnify and hold Linn Midstream harmless from and against all
third party claims, suits, damages, costs (including attorneys’ fees), penalties
or other liabilities arising out of or relating to any failure of the Committed
Gas to conform to such quality specifications.

 

 

 

8.2

Non-Conforming Gas. Linn Midstream shall have the right to (i) accept Gas that
does not conform to such specifications and, in such event, Linn Midstream may
elect to deduct from payment due Producer such fee(s) for treatment as
determined from time to time by agreement of the Parties, or (ii) refuse receipt
of the nonconforming Gas.

 

 

 

8.3

No Waiver. Linn Midstream’s acceptance of Gas that does not conform to quality
specifications set forth herein shall not constitute a waiver of Producer’s
obligation to conform Gas to such specifications in the future, nor a waiver of
Linn Midstream’s right to refuse receipt of such nonconforming Gas at any time.

 

 

 

IX.

ETHANE RECOVERY/REJECTION

9.1  Ethane Recovery/Rejection. Linn Midstream will notify Producer whether it
will operate its  Plant(s) in either ethane recovery or ethane rejection at
least *** Days prior to the *** Day of each Month in writing via electronic
mail. For purposes of this Exhibit B, for ethane recovery or ethane rejection
operations, the following recovery levels shall apply:

 

 

C2 Recovery, %

C2 Rejection, %

C2

***%

***%

C3

***%

***%

iC4

***%

***%

nC4

***%

***%

C5+

***%

***%

 

If Linn Midstream fails to notify Producer of a change in recovery or rejection
operations, the previous Month’s recovery levels shall apply for Producer. In
all instances, Producer shall be settled on its fixed recovery levels as set
forth above based on the then-effective operating mode of the Plant.

 



Exhibit B-12

 

 



--------------------------------------------------------------------------------

 

 

X.

DELIVERY PRESSURE, FACILITIES AND ALTERATIONS

 

10.1

Delivery Pressure. Linn Midstream shall install Compression as necessary to meet
its obligations under this Section 10.1 to this Exhibit B. Linn Midstream shall
operate the Receipt Points at a pressure no higher than *** psig, and Linn
Midstream may elect to receive Gas tendered by Producer at Receipt Points at ***
psig or higher on average, subject to Linn Midstream’s maximum allowable
operating pressure. If Linn Midstream fails to provide an average Receipt Point
pressure of *** psig or less at any Receipt Point for any one (1) Month, then,
as Producer’s sole and exclusive remedy, Linn Midstream’s Processing and
Gathering Fee shall be reduced by *** cents ($***) per MMBTU for all Committed
Gas delivered by Producer at such Receipt Point for any subsequent Month in
which the average monthly Receipt Point pressure exceeds *** psig, until such
average monthly Receipt Point pressure is reduced to *** psig or below.

 

 

 

10.2

Producer’s Equipment. Upon the execution of the Agreement by the Parties hereto,
Producer shall install, maintain and operate, or cause to be installed,
maintained and operated, at no expense to Linn Midstream, any and all
facility(ies) and equipment necessary to enable Producer to deliver Committed
Gas to Linn Midstream at the Receipt Point(s). Producer shall install, or cause
to be installed, the necessary separation equipment upstream of the Receipt
Point(s) to facilitate flow through Linn Midstream’s or Linn Midstream’s
designee’s measurement Facilities and to prevent the delivery of free liquids to
Linn Midstream at the Receipt Point(s).

 

 

 

10.3

Measurement Equipment. Linn Midstream shall own, maintain and operate the
measurement equipment necessary to receive Gas from Producer at the Receipt
Point(s). Linn Midstream will provide Producer with access to a second set of
taps on the meter tube located at each Receipt Point for check measurement.

 

 

 

10.4

Pigging and Drip Liquids. Linn Midstream shall own, maintain and operate the
pigging Facilities necessary to keep the pipelines free of hydrocarbon liquids
and objectionable materials. Drip Liquids recovered through pigging operations
shall be the property of Linn Midstream.

 

 

 

10.5

Bypass Equipment. Linn Midstream shall own, maintain and operate the equipment
necessary to permit Gas to bypass the Plant(s) during periods of emergencies
(“Bypass Gas”). Linn Midstream will use commercially reasonable efforts to
minimize the time that Bypass Gas is required and will advise Producer of the
emergency event as soon as practicable following such event. Producer shall have
the right to shut-in Gas to avoid bypass.

 

 

 

10.6

Rebuild and Alterations. Linn Midstream reserves the right, in its sole
discretion, to alter, repair, maintain, expand or rebuild, without approval of
Producer, any portion of the Facilities, subject to the rights and obligations
contained in the Agreement. Producer shall make no alterations, additions or
repairs to the Facilities.

 

 

 

XI.

PAYMENT, EXAMINATION, INDEMNIFICATION, SUSPENSION, AND

DEDUCTIONS

 

11.1

On or before the *** Day of each Month, Linn Midstream shall provide Producer a
statement for the preceding Month (“Production Month”) setting forth for each
Receipt Point: (i) the total MCF of and MMBTU of Committed Gas accepted by Linn
Midstream; (ii) the amount  of Field Fuel, Plant Fuel, Shrinkage, NGLs,
component plant products of such NGLs, and Residue Gas attributable to
Producer’s Committed Gas; (iii) the amount due, if any, to Linn Midstream from
Producer for all fees and charges due under this Exhibit B; (iv) the amount due,

 

 



Exhibit B-13

 

 



--------------------------------------------------------------------------------

 

if any, to Producer from Linn Midstream for all fees and charges due under this
Exhibit B; and (v) the net amount due, if any, to Producer from Linn Midstream
for all revenues for Gas and NGL sales netted against all fees and charges due
under this Exhibit B.

 

 

11.2

Statement and Payment. If Producer is due any amount pursuant to Section 11.1 to
this Exhibit B, Linn Midstream shall wire transfer payment according to the
statement sent pursuant to Section 11.1 to this Exhibit B to Producer no later
than the *** of the Month following the Production Month. Where Producer is
responsible, under Section 15.1 of this Exhibit B, for revenue distribution,
Linn Midstream shall remit the amount due to Producer, and it shall be the
obligation of Producer to cause proper settlement and accounting to be made and
to make distribution of proceeds to all owners of interest in the proceeds from
the sale of Gas and NGLs delivered to Linn Midstream hereunder. If Linn
Midstream is due any amount pursuant to Section

 

11.1 to this Exhibit B, Producer shall wire transfer such payment to Linn
Midstream pursuant to the statement provided by Linn Midstream by the *** of the
Month following the Production Month. If the *** of the Month falls on a
Saturday, the wire transfer shall occur on the preceding Friday; otherwise, if
the *** of the Month falls on a Day that is not a Business Day and is not a
Saturday, the wire transfer shall occur on the next Business Day.

 

 

11.3

Final Payment. All payments under this Exhibit B will be final unless disputed
by Linn Midstream or Producer in writing to the other Party within *** of the
date of such payment.

 

 

 

11.4

Examination of Records. Linn Midstream and Producer shall have the right, at any
and all reasonable times during normal business hours, and upon at least ***
Business Days prior written notice, to examine the records of the other Party,
to the extent necessary to verify the accuracy of any statement, charge,
computation, or demand made under, or pursuant to the Agreement, and both
Parties shall keep and maintain all such records for at least *** Months after
the date payment is made for the receipt of Gas to which such records are
applicable. Such records shall be conclusively presumed to be correct, except as
to claims or corrections by the Parties made by written notice to the other
Party within a *** Month period.

 

 

 

11.5

Indemnification, Payment Suspension. Linn Midstream and Producer agree to
indemnify and hold the other Party harmless with respect to all costs, losses,
and damages (including, without limitation, reasonable attorney’s fees) arising
from or related to the breach of any of its representations or warranties
contained in this Exhibit B. In the event of any claim arising from or relating
to such a breach, Linn Midstream shall be entitled, at its option, in addition
to any other rights it may have, to suspend payment of disputed sums due
Producer hereunder until such claim is resolved, or until such time as Producer
provides sureties acceptable to Linn Midstream, at which point such sums will be
due along with applicable simple interest from the date such sums were
originally due. Any interest paid with such sums due shall be the lesser of (a)
the per annum rate of interest announced as the “prime rate” for commercial
loans posted from time to time by Citibank, N.A. (New York, New York office) or
its successor or a mutually agreed substitute bank, or (b) the maximum lawful
interest rate then in effect under applicable law. Any suspension of payment
related to disputed sums hereunder shall not constitute a breach of Linn
Midstream’s payment obligations under the Agreement. Linn Midstream shall pay
all undisputed amounts when due.

 

 

 

11.6

Allocations. If during any Month Linn Midstream purchases Gas from Producer
hereunder at any Receipt Point(s) at which Producer owns and/or controls less
than *** of the Gas purchased by Linn Midstream at such Receipt Point, Producer
shall furnish, or cause to

 

 



Exhibit B-14

 

 



--------------------------------------------------------------------------------

 

be furnished, to Linn Midstream, on or before the *** Day of each Month, any
allocation statements containing data (including, but not limited to, quantity)
that Linn Midstream may require to enable Linn Midstream to allocate the Gas
purchased at such Receipt Point(s) during the previous Month to the various
entities from which Linn Midstream purchased such Gas, and make payments
applicable thereto.

 

 

11.6.1

Non-Operated Well(s). Producer authorizes the operator of each non-Operated Well
to be its agent and representative for the limited purpose of providing Linn
Midstream with written instructions for the allocation of Gas attributable to
said Well(s).

 

 

 

11.6.2

Linn Midstream Reliance. Linn Midstream is entitled to rely conclusively on the
allocation statement(s) provided in accordance with this section. Such reliance
shall be a complete defense to any claim by Producer for any sums due for Gas
delivered by Producer at the Receipt Point(s) during such period where Linn
Midstream has made payment to Producer for its share of Gas, as identified in
such allocation statement(s), of the total quantity of Gas received by Linn
Midstream at the applicable Receipt Point(s) during the period in question
(other than for measurement error as specified in Article XVI to this Exhibit
B).

 

 

 

11.6.3

Late Statement. If any allocation statement(s) is not furnished to Linn
Midstream by the *** Day of any Month for the preceding Production Month, Linn
Midstream shall initially make payment for Gas delivered by Producer at the
Receipt Point(s) based upon the allocation statement(s) last received by Linn
Midstream applicable to such Receipt Point(s). Such payment shall be
subsequently adjusted up or down following Linn Midstream’s receipt of the
allocation statement for the applicable Month’s deliveries.

 

 

 

XII.

WARRANTY AND EASEMENTS

 

12.1

Warranty of Title. If Linn Midstream is purchasing the Committed Gas from
Producer, Producer warrants that it has the full right and authority to transfer
title of the Committed Gas to Linn Midstream at the Receipt Point(s) and that
the Committed Gas that is delivered is free from all liens, encumbrances and/or
adverse claims. Producer further warrants that, unless otherwise required to be
paid by Linn Midstream pursuant to this Exhibit B, all applicable taxes,
including, but not limited to, any production, extraction or other federal,
state or local lease level tax, will be paid by Producer. Producer shall
indemnify and hold Linn Midstream harmless from and against all Claims arising
out of or relating to a breach of Producer’s foregoing representations and
warranties.

 

 

 

12.2

Easements. To the extent Producer has the right to do so under any agreement to
which it (or any of Producer’s GROUP) is party without being in breach or
violation thereof, Producer hereby permits Linn Midstream, and Linn Midstream’s
designee, the rights of ingress and egress on the Lands and Lease(s) to
construct, install, operate, repair, inspect and maintain Linn Midstream’s,
and/or Linn Midstream’s designee’s, Facility(ies) necessary or useful to
receive, gather and process Gas from Producer and/or to perform Linn Midstream’s
other obligations hereunder. Producer hereby assigns and grants to Linn
Midstream, to the extent it has the right to do so, an easement and right-of-way
upon all such Lands and Lease(s) for the purposes above. Any property of Linn
Midstream, or Linn Midstream’s designee, placed in or upon any said Lands and
Lease(s) shall remain the personal property of Linn Midstream, or Linn
Midstream’s designee, and may be disconnected and removed at any time. Producer
shall, at its sole cost and expense, maintain and provide all such easements,
rights-of-way, lease roads, and other facilities upon such

 

 



Exhibit B-15

 

 



--------------------------------------------------------------------------------

 

Lease(s) as may reasonably be deemed necessary by Linn Midstream for its
performance of the Agreement.

 

 

XIII.

[RESERVED]

 

 

 

XIV.

INDEMNITY, INTERRUPTION, FORCE MAJEURE, AND UNECONOMIC

OPERATION OF FACILITIES

 

14.1

Indemnity. As between Linn Midstream and Producer, Producer shall indemnify,
protect and defend Linn Midstream and any of its subsidiaries (collectively, the
“Linn Midstream INDEMNITY GROUP”) from all losses, liabilities or claims, and
associated costs and expenses (including reasonable attorneys’ fees) (“Claims”)
relating to, or arising out of, loss or damage to real or personal property or
personal injury, bodily injury, illness, or death arising out of, resulting
from, or attributable to the operations of (or on behalf of) Producer or any of
its subsidiaries (collectively, the “Producer INDEMNITY GROUP”), including such
member’s contractors, subcontractors, agents, representatives, invitees, and
each of their respective officers, directors, owners, and employees, of its
obligations hereunder, the operations of the Operated Wells of any member of
Producer INDEMNITY GROUP, and for any Claims relating to the handling or
delivery of Gas prior to its delivery to Linn Midstream at the Receipt Point(s),
subsequent to the delivery, if applicable, of the Residue Gas and/or NGLs
attributable to such Gas to Producer or its designee at the tailgate of Linn
Midstream’s Plant, without regard to the cause or causes thereof including the
negligence (whether sole, joint, or concurrent), strict liability or other fault
(not including gross negligence or intentional misconduct) of any member of Linn
Midstream INDEMNITY GROUP, including such member’s contractors, subcontractors,
agents, representatives, invitees, and each of their respective officers,
directors, owners, and employees, or any pre-existing condition. Similarly, Linn
Midstream shall indemnify, protect and defend any member of Producer INDEMNITY
GROUP from all Claims relating to, or arising out of, loss or damage to real or
personal property or personal injury, bodily injury, illness, or death arising
out of, resulting from, or attributable to the operations of (or on behalf of)
any member of Linn Midstream INDEMNITY GROUP, including such member’s
contractors, subcontractors, agents, representatives, invitees, and each of
their respective officers, directors, owners, and employees, of its obligations
hereunder, the operations of the Facilities of any member of Linn Midstream
INDEMNITY GROUP, and for any Claims relating to the handling or delivery of Gas
subsequent to its receipt by Linn Midstream at the Receipt Point(s) and, prior
to the delivery of the Residue Gas and/or NGLs attributable to such Gas to
Producer or its designee at the tailgate of Linn Midstream’s Plant, without
regard to the cause or causes thereof including the negligence (whether sole,
joint, or concurrent), strict liability or other fault (not including gross
negligence or intentional misconduct) of any member of Producer INDEMNITY GROUP,
including such member’s contractors, subcontractors, agents, representatives,
invitees, and each of their respective officers, directors, owners, and
employees, or any preexisting condition. The obligations of the Parties under
the Agreement are obligations of the Parties only and no recourse or remedy
shall be available against any officer, director, or employee representative of
a Party or against any affiliate, investor, member or equity owner of a Party or
any of its affiliates. Each Party shall have the right, at its option, to
participate at its own expense in the defense of any suit without releasing the
other Party from any indemnity obligation under this Article XIV of this Exhibit
B.

 

 

 

14.2

Indemnity for Underground and Pollution Damage. As between Linn Midstream and
Producer, Producer shall assume full responsibility for and shall protect,
defend, indemnify, and

 

 



Exhibit B-16

 

 



--------------------------------------------------------------------------------

 

hold harmless each member of Linn Midstream INDEMNITY GROUP from and against any
and all Claims for pollution or contamination, including control and removal
thereof, emanating from or originating on or above the surface of the land or
water from spills, leaks, or discharges of fuel, lubricants, motor oils, pipe
dope, paints, solvents, ballast, bilge, sludge, garbage, or any other substances
wholly in the possession and control of any member of Producer INDEMNITY GROUP,
or any representatives, contractors or other agents and employees of any member
of Producer INDEMNITY GROUP in the performance of Producer’s obligations under
the Agreement, or liquids or substances emanating or originating from Producer
INDEMNITY GROUP’s equipment, vessels, materials, or transport, without regard to
the cause or causes thereof including the negligence (whether sole, joint, or
concurrent), strict liability or other fault of any member of Linn Midstream
INDEMNITY GROUP or any pre-existing condition. Similarly, Linn Midstream shall
assume full responsibility for and shall protect, defend, indemnify, and hold
harmless each member of Producer INDEMNITY GROUP from and against any and all
Claims for pollution or contamination, including control and removal thereof,
emanating from or originating on or above the surface of the land or water from
spills, leaks, or discharges of fuel, lubricants, motor oils, pipe dope, paints,
solvents, ballast, bilge, sludge, garbage, or any other substances wholly in the
possession and control of any member of Linn Midstream INDEMNITY GROUP, or any
representatives, contractors or other agents and employees of any member of Linn
Midstream INDEMNITY GROUP in the performance of Linn Midstream’s obligations
under the Agreement, or liquids or substances emanating or originating from Linn
Midstream INDEMNITY GROUP’s equipment, vessels, materials, or transport, without
regard to the cause or causes thereof including the negligence (whether sole,
joint, or concurrent), strict liability or other fault of any member of Producer
INDEMNITY GROUP or any pre-existing condition. Notwithstanding the foregoing,
the assumptions of liability by Linn Midstream and Producer under this Section
14.2 to this Exhibit B apply only to the cost of, and liability for, control and
removal of such pollution or contamination and do not apply to loss or damage to
property, or injuries to or death of persons caused by such pollution or
contamination and shall, in no event, alter, lessen, or affect the liabilities
or responsibilities of Linn Midstream or Producer specified elsewhere in the
Agreement. Initiation of cleanup operations or waste disposal by either Party
shall not be an admission or assumption of liability by the initiating Party.

 

 

14.3

Force Majeure. If Linn Midstream or Producer is rendered unable, wholly or in
part, by reason of Force Majeure, from carrying out its obligations under the
Agreement (other than the obligation to make payment of amounts due hereunder),
then upon said Party’s giving prompt written notice of such Force Majeure to the
other Party, the obligations of the Party giving such notice, so far as they are
affected by such Force Majeure, shall be suspended during the continuance of any
inability so caused, but for no longer period, and such cause shall be remedied
with all commercially reasonable dispatch. The term “Force Majeure,” as used
herein, shall mean an event not within the reasonable control of the Party
claiming suspension, which, by the exercise of due diligence, such Party shall
not have been able to avoid and shall include, to the extent these events meet
the foregoing requirements, the following: acts of God; acts of federal, state,
or local government, or any agencies thereof; compliance with rules,
regulations, permits, or orders of any governmental authority, or any office,
department, agency, or instrumentality thereof; strikes, lockouts, or other
industrial disturbances; acts of the public enemy, wars, blockades,
insurrections, riots, and epidemics; landslides, lightning, earthquakes, fires,
storms, floods, and washouts; arrests and restraint of people; civil
disturbances; explosions, leakage, breakage, or accident to equipment or pipes;
freezing of Well(s) or pipes; weather-related shutdowns; inability to secure
rights of way at a reasonable cost and under reasonable terms; inability to
timely obtain equipment, supplies, materials, permits or labor at a reasonable
cost; failures, or delays in transportation; lack of market for Linn Midstream’s
Gas or the Residue Gas and/or NGLs attributable to Linn Midstream’s Gas;
insufficient capacity on Facilities, but only to

 

 



Exhibit B-17

 

 



--------------------------------------------------------------------------------

 

the extent such capacity constraint was caused by Producer’s estimates delivered
to Linn Midstream pursuant to Section 4.2 to this Exhibit B; insufficient
capacity on other pipelines or facilities; receipt of non-specification or
unmerchantable Gas; and any other causes, whether of the kind herein enumerated
or otherwise, not within the reasonable control of the Party claiming
suspension, which, by the exercise of due diligence, such Party shall not have
been able to avoid. The settlement of strikes or lockouts shall be entirely
within the discretion of the Party having the difficulty. The requirement that
any Force Majeure shall be remedied with all commercially reasonable dispatch
shall not require the settlement of strikes or lockouts by acceding to the
demands of the opposing party, when such is deemed inadvisable by the Party
involved. It is understood and agreed that Linn Midstream, or Linn Midstream’s
designee, or Producer hereto may, without liability to the other Party,
interrupt the operations of its Facilities for the purpose of making necessary
alterations, maintenance, or repairs thereto, but that such interruption shall
be for only such time as may be commercially or operationally reasonable to
safely perform such operations. Delivery and/or receipt of Gas pursuant to this
Exhibit B may be suspended for such period of interruption, and such suspension
shall be deemed an event of Force Majeure hereunder.

 

 

14.4

Uneconomic Operation of a Receipt Point. Linn Midstream, or Linn Midstream’s
designee, agrees to maintain its Facilities to a Receipt Point for so long as
such Facilities to a Receipt Point are deemed economical to maintain, in Linn
Midstream’s commercially reasonable determination. If Linn Midstream’s
Facilities to a Receipt Point are deemed uneconomical by Linn Midstream for ***
consecutive Days in any one Year, the Parties agree to meet and negotiate in
good faith for the continued operation of the Facilities to such Receipt Point
under mutually agreeable commercial terms, and if such agreement is not reached
within *** Days, then, upon *** Days’ notice, Linn Midstream may discontinue
service to such Receipt Point without liability for such cessation of service
through the Facilities to such Receipt Point and remove such Receipt Point from
the Agreement. Linn Midstream shall be released from any further obligation or
liability subsequently arising with respect to the Facilities to such Receipt
Point, and applicable Well’s or Wells’ Committed Gas then existing at such
Receipt Point shall be permanently released from the dedication contained in
Section 5.1 to this Exhibit B. Notwithstanding the foregoing, Linn Midstream’s
economic determination shall be consistently applied among similarly situated
producers connected to its Facilities. If no Receipt Point(s) remain under this
Exhibit B, then Linn Midstream may, in its sole discretion, terminate the
Agreement to the extent related to the terms and conditions set forth in this
Exhibit B.

 

 

 

XV.

ROYALTY AND TAXES

 

15.1

Royalty. Producer shall have the sole and exclusive obligation and liability to
account for and remit all royalties, overrides, and other sums due the owners of
the minerals, royalties, and other interests in, and any other persons due any
proceeds derived from, the Gas and NGLs delivered hereunder.

 

 

 

15.2

Taxes. Producer shall pay or cause to be paid (or, if required by law, Linn
Midstream shall withhold from the payment due from Linn Midstream to Producer
pursuant to the terms of the Agreement and remit on behalf of the Producer to
the appropriate government authority) all Oklahoma Gross Production Tax and
other severance or production taxes imposed by any government authority with
respect to the Committed Gas delivered hereunder (and the NGLs recovered
therefrom). Further, Producer represents and warrants that it has timely filed,
or will timely file, any and all reports which it is required to file with
respect to production or severance taxes to be paid hereunder. Producer will
indemnify and hold Linn Midstream harmless with respect to Producer’s failure to
file any and all such reports or with respect to Producer’s failure  to pay any
and all taxes which Producer is obligated to pay pursuant to the terms of the

 

 



Exhibit B-18

 

 



--------------------------------------------------------------------------------

 

Agreement. Producer shall pay all taxes, fees or assessments imposed by any
taxing jurisdiction on or with respect to the Committed Gas prior to the Receipt
Point(s).The Parties agree that any taxes and statutory charges levied or
assessed against each Party’s respective properties, facilities, or operations
shall be borne by such Party. For the avoidance of doubt, each of Producer and
Linn Midstream shall bear its own federal and state income, franchise, and
similar taxes.

 

 

XVI.

MEASUREMENT OF GAS VOLUME AND TESTING

 

16.1

Calibration. At least *** for the first Year of each Well and then *** for each
Well thereafter, Linn Midstream, or Linn Midstream’s designee, shall verify the
calibration of all of its meters at the Receipt Point(s) and make adjustments as
necessary. Should Producer so desire, Linn Midstream, or Linn Midstream’s
designee, shall give written notice (which may include notice by electronic
mail) to Producer of the time of such calibrations sufficiently in advance of
holding same in order that Producer may have its representative present. With
respect to any test made hereunder, a registration within plus or minus ***
percent (***%) of correct shall be considered correct. In the event the meters
are found to be inaccurate, such meters shall be adjusted to register
accurately, and any payment based upon such registrations shall be corrected
using the same methodology set forth in Section 16.2 to this Exhibit B.

 

 

 

16.2

Accuracy. Producer shall have the right to challenge the accuracy of any of Linn
Midstream’s or its designee’s measurement equipment; and, when challenged, the
equipment shall be tested and calibrated by Linn Midstream, or Linn Midstream’s
designee. The cost of any such special test requested by Producer shall be borne
by Producer if the percentage of inaccuracy is found to be less than *** percent
(***%). The cost of all other such special tests shall be borne by Linn
Midstream. If, upon any test, the percentage of inaccuracy of the measurement
equipment is found to be in excess of *** percent (***%), any registrations
thereof, and any payment based upon such registrations, shall be corrected for
any period of inaccuracy which is definitely known or agreed upon. In the event
the period is not definitely known or agreed upon, registrations shall be
corrected back one-half of the time elapsed since the last date of calibration.

 

 

 

16.3

Repairs. If, for any reason, the meters are out of service, or out of repair, so
that the amount of Gas received cannot be ascertained or computed from the
reading thereof, the Gas received  during the period such meters are out of
service, or out of repair, shall be estimated, and agreed upon by the Parties
hereto, based on the data available using the first of the following methods
that applies:

 

 

 

16.3.1

By using the registration of any check meter, or meters, if installed and
accurately registering: or in the absence of Section 16.3.1 to this Exhibit B
then,

 

 

 

16.3.2

By correcting the error if the percentage of error is ascertainable by
calibration, special test, or mathematical calculation; or in the absence of
both Sections 16.3.1 and 16.3.2 to this Exhibit B then,

 

 

 

16.3.3

By estimating the quantity of Gas received based on receipts during preceding
periods under similar conditions when the meter was registering accurately.

 

 

 

16.4

Records. The records from the measurement equipment shall remain the property of
the Party owning such equipment, and shall be kept for a period of not less than
the *** Year period referenced in Section 11.3 to this Exhibit B. At any time
within this period, either Party shall, upon request of the other Party, submit
to the requesting Party records from the measurement equipment, together with
calculations therefrom, for inspection and verification, subject to return
within *** Days from receipt thereof.

 

 



Exhibit B-19

 

 



--------------------------------------------------------------------------------

 

 

16.5

Measurement Standards. The measurement station(s) at the Receipt Point(s) shall
be equipped with meters, recording gauges, or other types of meter(s) of
standard make and design used in the industry, and in accordance with applicable
American Gas Association (“AGA”) or American Petroleum Institute (“API”)
standards. Linn Midstream shall utilize orifice meters for gas measurement
unless otherwise approved by Producer. Gas measured hereunder shall have its
volume, mass, gravity, composition and/or energy content determined and computed
in accordance with applicable AGA or API standards in effect at the date of
installation of the measurement equipment, and shall comply with applicable
state and federal regulations. At Linn Midstream’s option, Linn Midstream may
update the measurement equipment and/or the determination of volume, mass,
gravity, composition and/or energy content, in accordance with subsequent
revisions, supplements, and appendices to said AGA standards or API standards.

 

 

 

16.6

Pulsation. The Parties shall design, install, operate and maintain their
respective equipment in such a manner that pulsation-induced measurement error
is minimized. Pulsation-induced error shall not exceed *** percent (***%) of
square root error (“SRE”). Linn Midstream and Producer have the right to request
a test of the meter facility(ies). If SRE is found to exceed the limit stated
above, the Party responsible for the creation of the SRE must have a plan for
the elimination of the SRE within *** Days and equipment installed or modified
to correct SRE in a reasonable amount of time, not to exceed *** Months.
Pulsation errors determined by the use of a SRE indicator are to be used only
for the purpose of determining SRE, and are not to be used for adjusting
measured volumes.

 

 

 

16.7

Boyle’s Law. The measurement hereunder shall be corrected for deviation from
Boyle’s Law at the pressures and temperatures under which Gas is received
hereunder.

 

 

 

16.8

Temperature. The temperature of the Gas shall be determined to the nearest ***
degree (***°) Fahrenheit at the points of measurement by the continuous use of
recording thermometers of standard manufacture acceptable to the Parties, to be
installed in accordance with the recommendations contained in AGA Measurement
Committee Report Number 3, 7, or 9, as appropriate. The arithmetical average of
hourly temperatures of the Gas so determined each Day shall be used in computing
temperatures of the Gas.

 

 

 

16.9

Supercompressibility. Unless otherwise allowed by state law, adjustment for the
effect of supercompressibility shall be determined by test, or according to the
provisions contained in AGA Measurement Committee Report Numbers 3, 7, 8, or 9,
as appropriate, for the average conditions of pressure, flowing temperature, and
specific gravity at which the Gas was measured during the period under
consideration, and with the respective proportionate values for carbon dioxide
and nitrogen fractional values, and to obtain subsequent values of these
components as Linn Midstream may determine to be required from time to time.

 

 

 

16.10

Check Measurement. At the Receipt Point(s), Producer may install check
measurement equipment at its own cost and expense, provided such equipment shall
be so installed as not to interfere with the operations of the Linn Midstream,
or Linn Midstream’s designee. Linn Midstream’s, or Linn Midstream’s designee’s,
meter(s) at the Receipt Point(s) shall be the meter(s) used for all custody
measurement purposes. Linn Midstream and Producer, in the presence of each
other, shall have access to the other’s measurement equipment at all reasonable
times. The reading, calibrating, and adjusting thereof, and the changing of
charts, if any, shall be done only by the owner of the meter or its
representative unless otherwise agreed.

 

 

 

16.11

Sampling. Linn Midstream, or Linn Midstream’s designee, shall obtain a sample of
Gas, upon at least the same test frequency as specified in Section 16.1 to this
Exhibit B, at the Receipt Point(s) by using methods contained in GPA Standard
2166 / API 14.1, as revised, “Methods for

 

 



Exhibit B-20

 

 



--------------------------------------------------------------------------------

 

Obtaining Natural Gas Samples for Analysis by Gas Chromatography.” This sample
may be obtained by utilizing a spot sampler, continuous sampler, on-stream
chromatograph, or other instruments approved by Linn Midstream. Producer may
request that additional samples be taken in order that Producer may have its own
sample tested independently. Any additional samples requested by Producer shall
be at Producer’s sole cost and expense.

 

 

16.12

Composition, Gross Heating Value, Specific Gravity. The composition of the Gas
shall be determined from the sample of the Gas by using GPA Standard 2261, as
revised, “Method of Analysis for Natural Gas and Similar Gaseous Mixtures by Gas
Chromatography,” with the exception of sulfur compounds. The gallons per MCF,
and the Gross Heating Value of the Gas, shall be determined by using methods
contained in GPA Standard 2172, as revised, “Method for Calculation of Gross
Heating Value, Specific Gravity, and Compressibility of Natural Gas Mixtures
from Compositional Analysis,” and the Gross Heating Value of the Gas from GPA
Standard 2145, as revised from time to time, “Table of Physical Constants for
the Paraffin Hydrocarbons and Other Components of Natural Gas.” Each
composition, Gross Heating Value of the Gas, and specific gravity determination
shall be effective until the next determination. The specific gravity of the Gas
shall be recorded to the nearest one one-thousandth (0.001).

 

 

 

16.13

Water Content. Gas delivered at the Receipt Point(s) shall be considered to be
saturated with water at measurement temperature and pressure. The water content
shall be determined by Linn Midstream using practices contained in GPA Standard
181, GPA Standard 2172, AGA Measurement Committee Report Number 3, or other
reasonable practices as determined appropriate by Linn Midstream or as otherwise
required by applicable law.

 

 

 

16.14

Assumed Atmospheric Pressure. The atmospheric pressure shall be assumed to be
the atmospheric pressure for the elevation of fourteen and four-tenths (14.4)
psig, as used by Linn Midstream in that particular geographic area, regardless
of the actual atmospheric pressure where Gas is measured.

 

 

 

16.15

Sulfur. The sulfur content shall be determined from tests taken at the Receipt
Point(s)  by methods accepted in the industry, such as GPA Standard 2377, as
revised, “Method of Test for Hydrogen Sulfide and Carbon Dioxide in Natural Gas
Using Length of Stain Tubes.” Other sulfur species can be determined by
chromatographic analysis.

 

 

 

16.16

NGL Measurement. The Natural Gas Liquids shall be measured using measurement
equipment and practices accepted in the industry, and supported by AGA, API,
and/or GPA standards, as applicable.

 

 



Exhibit B-21

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B-1 - DEDICATED AREA

 

This Exhibit B-1 is attached to and made a part of that certain Amended and
Restated Gas Gathering and Processing Agreement effective April 1, 2017, by and
between Producer and Linn Midstream.

 



Exhibit B-1

 

 



--------------------------------------------------------------------------------

 

Exhibit "B-1" Dedicated Area

 

Beginning at the Northwest corner of Section 6, Township 5N, Range 5W;

Thence due East 63,360 ft. until you reach the Northeast corner of Section 1,
Township 5N, Range 4W; Thence due South 31,680 ft. until you reach the Southeast
corner of Section 36, Township 5N, Range 4W; Thence due East 575 ft. until you
reach the Northeast corner of Section 1, Township 4N, Range 4W; Thence due South
31,680 ft. until you reach the Southeast corner of Section 36, Township 4N,
Range 4W; Thence due East 15,840 ft. until you reach the Northeast corner of
Section 4, Township 3N, Range 3W; Thence due South 5,280 ft. until you reach the
Southeast corner of Section 4, Township 3N, Range 3W; Thence due West 79,200 ft.
until you reach the Southwest corner of Section 6, Township 3N, Range 5W; Thence
due North 36,960 ft. until you reach the Northwest corner of Section 6, Township
4N, Range 5W; Thence due East 575 ft. until you reach the Southwest corner of
Section 31, Township 5N, Range 5W;

Thence due North 31,680 ft. until you reach the Northwest corner of Section 6,
Township 5N, Range 5W, to the place of beginning, and begin further described to
include all the following sections.

 

Section

Township

Range

County

State

1-36

5N

5W

Grady

Oklahoma

1-36

5N

4W

McClain

Oklahoma

1-36

4N

5W

Grady

Oklahoma

1-36

4N

4W

Garvin

Oklahoma

4

5

6

3N

3N

3N

3W

3W

3W

Garvin

Garvin Garvin

Oklahoma

Oklahoma Oklahoma

1

2

3

4

5

6

1

2

3

4

5

6

3N

3N

3N

3N

3N

3N

3N

3N

3N

3N

3N

3N

4W

4W

4W

4W

4W

4W

5W

5W

5W

5W

5W

5W

Garvin Garvin Garvin Garvin Garvin Garvin Grady Grady Grady Grady Grady

Grady

Oklahoma Oklahoma Oklahoma Oklahoma Oklahoma Oklahoma Oklahoma Oklahoma Oklahoma
Oklahoma Oklahoma

Oklahoma

 



Exhibit D

 

 



--------------------------------------------------------------------------------

 

Exhibit "B-1" Dedicated Area

[gg44sp4owulf000002.jpg]

 



Exhibit E

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B-2 – COMMERCIAL TERMS

 

This Exhibit B-2 is attached to and made a part of that certain Amended and
Restated Gas Gathering and Processing Agreement effective April 1, 2017, by and
between Producer and Linn Midstream.

 

 

1.

CONTRACT AMOUNT SHALL MEAN, FOR ALL QUANTITIES OF COMMITTED GAS RECEIVED BY LINN
MIDSTREAM HEREUNDER DURING EACH MONTH, AN AMOUNT WHICH WILL BE CALCULATED BY
LINN MIDSTREAM AND PAID TO PRODUCER AS FOLLOWS. THE CONTRACT AMOUNT FOR ANY
MONTH EQUALS THE SUM OF (A) THE NGL SETTLEMENT AMOUNT FOR SUCH MONTH PLUS (B)
THE RESIDUE SETTLEMENT AMOUNT FOR SUCH MONTH LESS (C) THE PROCESSING AND
GATHERING AMOUNT FOR SUCH MONTH.

 

 

 

2.

NGL SETTLEMENT AMOUNT. THE NGL SETTLEMENT AMOUNT SHALL MEAN THE TOTAL DOLLARS
PAYABLE BY LINN MIDSTREAM TO PRODUCER EACH MONTH FOR PRODUCER’S TOTAL QUANTITY
OF NGL PRODUCTS. LINN MIDSTREAM WILL DETERMINE PRODUCER’S TOTAL QUANTITY OF NGL
PRODUCTS BY AGGREGATING THE QUANTITY OF PRODUCER’S NGL PRODUCTS FOR EACH RECEIPT
POINT EACH MONTH. IN ACCORDANCE WITH THE NGL RECOVERY FACTORS DETERMINED IN
SECTION 9.1 OF EXHIBIT B, THE NGL SETTLEMENT AMOUNT SHALL BE CALCULATED AS
DETAILED IN SECTION 2(A) TO THIS EXHIBIT B.

 

 

 

(a)

The “NGL Settlement Amount” shall be the sum of all amounts calculated for each
NGL product and aggregated for all Receipt Points. For each Receipt Point, Linn
Midstream shall calculate (i) the NGL Market Price multiplied by (ii) the NGL
Settlement Percent multiplied by (iii) the NGL Volume. The resulting totals for
each product at each Receipt Point shall then be added together and such sum
shall be the “NGL Settlement Amount.”

 

 

 

(i)

“NGL Market Price” shall be *** percent (***%) of the average of the daily
high/low spot price for each NGL product during the applicable Month,

 

f.o.b. Mt. Belvieu Non-TET, as quoted by the Oil Price Information Service
(“OPIS”), less a transportation and fractionation (“T&F”) fee equal to *** cents
($***) per gallon for each NGL product.

 

 

(ii)

“NGL Settlement Percent” shall be *** percent (***%).

 

 

(iii)

“NGL Volume” in gallons for each product at each Receipt Point shall mean the
Theoretical Gallons of each NGL product times (i) Plant Inlet Volume times (ii)
the product recoveries for each product in Section 9.1 of Exhibit B for Ethane
Rejection or Ethane Recovery as elected by Linn Midstream for such Month for
each Plant.

 

 

 

3.

RESIDUE SETTLEMENT AMOUNT. THE “RESIDUE SETTLEMENT AMOUNT” SHALL BE CALCULATED
AS FOLLOWS. FOR EACH RECEIPT POINT, LINN MIDSTREAM SHALL CALCULATE (I) THE
RESIDUE GAS MARKET PRICE MULTIPLIED BY (II) THE RESIDUE SETTLEMENT PERCENT
MULTIPLIED BY

 

(III) THE RESIDUE GAS VOLUME. THE RESULTING TOTALS FOR EACH RECEIPT POINT SHALL
THEN BE ADDED TOGETHER AND SUCH SUM SHALL BE THE “RESIDUE SETTLEMENT AMOUNT.”

 



Exhibit B-2-1

 

 



--------------------------------------------------------------------------------

 

 

(a)

“Residue Gas Market Price” shall be *** percent (***%) of the price determined
by taking the weighted average price (“WAP”) (expressed in $/MMBTU) received by
Linn Midstream from the sale of the Residue Gas Volume during the applicable
Month

 

 

 

(b)

“Residue Settlement Percent” shall be *** percent (***%).

 

 

(c)

“Residue Gas Volume” for each Receipt Point at which Gas is received hereunder
in any Month shall be calculated by subtracting from the MMBTU contained in the
Producer’s Committed Gas received at each Receipt Point hereunder the sum of the
Field Fuel, Field L&U, Plant Fuel, and NGL Shrinkage attributable to such
volumes based on the Theoretical Gallons contained in such volumes expressed in
MMBTU.

 

 

 

4.

PLANT FUEL, FIELD FUEL AND FIELD L&U RETENTION.

 

(a)

Plant Fuel: Linn Midstream shall charge Producer Plant fuel (irrespective of
Linn Midstream’s use of gas- or electric-driven compression) retention of ***
percent (***%) of Residue Gas.

 

 

 

(b)

Field Fuel: Linn Midstream shall charge Producer field fuel retention
(irrespective of Linn Midstream’s use of gas- or electric-driven compression) of
*** (***%) of Receipt Point Committed Gas MMBTUs.

 

 

 

(c)

Field L&U: Linn Midstream shall charge Producer a Field L&U retention of ***
percent (***%) of Receipt Point Committed Gas MMBTUs.

 

 

 

5.

BYPASS GAS. BYPASS GAS ATTRIBUTABLE TO PRODUCER, WITH CONSIDERATION OF THE
RESIDUE SETTLEMENT PERCENTAGE SET FORTH IN SECTION 3 OF THIS EXHIBIT B-2, SHALL
BE CONSIDERED ADDITIONAL AGGREGATE RESIDUE GAS VOLUME AND SHALL BE VALUED AT THE
RESIDUE GAS MARKET PRICE.

 

 

 

6.

PROCESSING AND GATHERING FEE. THE “PROCESSING AND GATHERING FEE” IS INITIALLY
*** CENTS ($***) PER MMBTU OF RECEIPT POINT COMMITTED GAS.

 

The Processing and Gathering Fee multiplied by the Committed Gas MMBTU (as may
be adjusted pursuant to Section 9 to this Exhibit B-2 below) delivered to each
Receipt Point(s) (“Processing and Gathering Amount”) yields the total monthly
amount payable from Producer to Linn Midstream for this service and shall be
netted against the amount owed to Producer each Month.

 

 

7.

***. THE PROCESSING AND GATHERING FEE IN SECTION 6 TO THIS EXHIBIT B- 2 ABOVE
AND T&F FEE IN SECTION 2(A)(I) TO THIS EXHIBIT B-2 ABOVE SHALL BE ADJUSTED ON
THE FIRST ANNIVERSARY OF THE DECEMBER 22, 2017, AND THE THEN-EFFECTIVE
PROCESSING AND GATHERING FEE AND T&F FEE SHALL BE ADJUSTED ON EACH SUBSEQUENT
ANNIVERSARY OF DECEMBER 22, 2017 TO REFLECT INCREASES, IF ANY, ***. IN NO EVENT
SHALL SUCH *** ADJUSTMENT RESULT IN A REDUCTION OF THE THEN-EFFECTIVE PROCESSING
AND GATHERING FEE OR T&F FEE. ***

 

 



Exhibit B-2-2

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B-3 – RECEIPT POINTS

 

This Exhibit B-3 is attached to and made a part of that certain Amended and
Restated Gas Gathering and Processing Agreement effective April 1, 2017, by and
between Producer and Linn Midstream.

 

As of the Effective Date of Exhibit B, the Parties agree that the following are
Receipt Points under Exhibit B, and as Receipt Point(s) are installed in the
future in accordance with the terms and provisions of Exhibit B, this Exhibit
B-3 shall automatically be amended to add such new Receipt Points.

 

Receipt Point

Meter Type

Meter No.

Legal Description

County

State

 

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit B-3-1

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B-4 – QUALITY SPECIFICATIONS

 

This Exhibit B-4 is attached to and made a part of that certain Amended and
Restated Gas Gathering and Processing Agreement effective April 1, 2017, by and
between Producer and Linn Midstream.

 

Quality Specifications: Unless excepted by specific exemption executed by the
Parties hereto, Gas from each Receipt Point shall meet the following quality
specifications:

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFF SPEC GAS: LINN MIDSTREAM MAY, AT LINN MIDSTREAM’S SOLE DISCRETION, ACCEPT
GAS WHICH DOES NOT CONFORM TO THE QUALITY SPECIFICATIONS DEFINED HEREIN PROVIDED
THAT SUCH ACCEPTANCE DOES NOT INTERFERE, IN LINN MIDSTREAM’S SOLE OPINION, WITH
THE OPERATIONS OF LINN MIDSTREAM’S OR LINN MIDSTREAM’S DESIGNEE’S FACILITIES
AND/OR ANY DOWNSTREAM FACILITY OR PIPELINE. IF ADDITIONAL TREATING IS REQUIRED
TO MANAGE AND PROCESS OFF SPEC GAS TO MEET THE REQUIREMENTS OF THIS EXHIBIT B-4,
LINN MIDSTREAM SHALL OFFER TO PRODUCER, FOR A FEE, TO INSTALL AND OPERATE THE
FACILITIES REQUIRED TO CONDITION THE GAS TO MEET THE SPECIFICATIONS HEREIN.
PRODUCER RESERVES THE RIGHT TO INSTALL WELL SITE PROCESSING TO MANAGE AND
PROCESS THE OFF SPEC GAS TO MEET THE SPECIFICATIONS HEREIN.

 



Exhibit B-4-1

 

 



--------------------------------------------------------------------------------

 

IF ANY OF THE QUALITY SPECIFICATIONS PRESCRIBED BY ANY OR ALL DOWNSTREAM
PIPELINE(S) AND/OR FACILITIES ARE MORE STRINGENT THAN THE CORRESPONDING QUALITY
SPECIFICATIONS PRESCRIBED HEREIN, THE QUALITY SPECIFICATIONS DEFINED HEREIN
SHALL BE SUBORDINATE TO SUCH SPECIFICATIONS PRESCRIBED BY ANY AND/OR ALL
DOWNSTREAM PIPELINE(S) OR FACILITIES AND LINN MIDSTREAM SHALL OFFER, FOR A FEE,
TO INSTALL THE FACILITIES REQUIRED TO CONDITION THE GAS TO MEET THE NEW
SPECIFICATIONS.

 



Exhibit B-4-2

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B-5 – DEDICATED CONTRACTS

 

This Exhibit B-5 is attached to and made a part of that certain Amended and
Restated Gas Gathering and Processing Agreement effective April 1, 2017, by and
between Producer and Linn Midstream.

 

 

 

Linn K#

Counterpa rty K#

Contract Type

Linn Entity

Counterparty

224G

10-0009

Gas Purchase and Sale

Agreement

Linn Energy Holdings, LLC

Cimarex Energy

Company

1244G

 

Gas Purchase Contract

LINN OPERATING, LLC

Continuum Midstream,

L.L.C.

TBD

EDM 1776-

00*

Gas Purchase Contract

Linn Energy Holdings, LLC

DCP Midstream LLC

TBD

EDM 0768-

00A

Gas Purchase Contract

Linn Energy Holdings, LLC

DCP Midstream LLC

TBD

EDM 1971-

00*

Gas Purchase Contract

Linn Energy Holdings, LLC

DCP Midstream LLC

TBD

OKR 1306-

PUR

Gas Purchase Contract

Linn Energy Holdings, LLC

DCP Midstream LLC

TBD

OKR 1320- PUR

Gas Purchase Contract

LINN OPERATING, LLC

DCP Midstream LLC

TBD

14812

Gas Purchase Contract

Linn Energy Holdings, LLC

DCP Midstream LLC

1106G

CHI 0580-

000

Gas Purchase Contract

LINN OPERATING, LLC

DCP Midstream LLC

TBD

EDM 1026-

00A

Gas Purchase Contract

LINN OPERATING, LLC

DCP Midstream LLC

TBD

EDM 0012-

PUR

Gas Purchase Contract

LINN OPERATING, LLC

DCP Midstream LLC

TBD

OKR 0534-

00*

Gas Purchase Contract

LINN OPERATING, LLC

DCP Midstream LLC

TBD

EDM 2022-

00*

Gas Purchase Contract

LINN OPERATING, LLC

DCP Midstream LLC

1111G

OKR 0734-

00*

Gas Purchase Contract

LINN OPERATING, LLC

DCP Operating

Company LP

113G

EDM 1544-

00A

Gas Purchase Contract

LINN ENERGY MID-

CONT. HOLDINGS, LLC

DCP Operating

Company LP

1163G

SHOP

00015

Gas Purchase and Processing

Agreement

LINN OPERATING, LLC

DCP Operating

Company LP

1283G

OKR 0933-

000

Gas Purchase Contract

LINN OPERATING, LLC

DCP Operating

Company LP

1295G

OKR 0705-

00*

Gas Purchase Contract

LINN OPERATING, LLC

DCP Operating

Company LP

181G

OKR 1196-

000

Gas Purchase Contract

LINN OPERATING, LLC

DCP Operating

Company LP

212G

EDM 2049-

00*

Gas Purchase Contract

LINN OPERATING, LLC

DCP Operating

Company LP

219G

15233

Gas Purchase Contract

LINN OPERATING, LLC

DCP Operating

Company LP

278G

16704

Gas Purchase Contract

LINN OPERATING, LLC

DCP Operating

Company LP

29G

SHOP

00007

Gas Purchase and Processing

Agreement

LINN OPERATING, LLC

DCP Operating

Company LP

 





Exhibit B-5-1

 

 



--------------------------------------------------------------------------------

 

Linn K#

Counterpa rty K#

Contract Type

Linn Entity

Counterparty

518G

CIM 0917-

00*

Gas Purchase Contract

LINN OPERATING, LLC

DCP Operating

Company LP

53G

15631

Gas Purchase Contract

LINN OPERATING, LLC

DCP Operating

Company LP

574G

OKR 0278-

00

Gas Purchase Agreement

LINN OPERATING, LLC

DCP Operating

Company LP

68G

15577

Gas Purchase Agreement

LINN OPERATING, LLC

DCP Operating

Company LP

76G

15455

Gas Purchase Contract

LINN OPERATING, LLC

DCP Operating

Company LP

775G

EDM 2027-

00*

Gas Purchase Agreement

LINN OPERATING, LLC

DCP Operating

Company LP

783G

15676

Gas Purchase Contract

LINN OPERATING, LLC

DCP Operating

Company LP

784G

OKR 1197-

000

Gas Purchase Contract

LINN OPERATING, LLC

DCP Operating

Company LP

785G

OKR 0150-

00*

Gas Purchase Contract

LINN OPERATING, LLC

DCP Operating Company LP

1599G

 

Gas Gathering, Processing

and Purchase Agreement

LINN OPERATING, LLC

EnLink Oklahoma Gas

Processing, LP

419G

6083-00

Gas Purchase Contract

LINN OPERATING, LLC

ETC Field Services

LLC

CTPr-1

CTPr-1

Gas Processing Agreement

Linn Energy Holdings, LLC

Linn Midstream, LLC

1158G

026770B

Gas Purchase Contract

LINN OPERATING, LLC

Mustang Gas Products

Inc.

1411G

495152

Gas Purchase Agreement

LINN OPERATING, LLC

Mustang Gas Products

Inc.

184G

4002775

Gas Purchase Contract

LINN OPERATING, LLC

Mustang Gas Products

Inc.

250G

8928NGD

Gas Purchase Agreement

LINN OPERATING, LLC

Mustang Gas Products

Inc.

254G

51013

Gas Purchase Agreement

LINN OPERATING, LLC

Mustang Gas Products

Inc.

256G

51008

Gas Purchase Contract

LINN OPERATING, LLC

Mustang Gas Products

Inc.

257G

51009

Gas Purchase Agreement

LINN OPERATING, LLC

Mustang Gas Products

Inc.

63G

9518CD

Gas Purchase Agreement

LINN OPERATING, LLC

Mustang Gas Products

Inc.

828G

9845CD

Casinghead Gas Contract

LINN OPERATING, LLC

Mustang Gas Products

Inc.

KF-

1280G

495103

Gas Purchase Agreement

LINN ENERGY MID-

CONT. HOLDINGS, LLC

Mustang Gas Products

Inc.

1515G

1293000

Gas Purchase Contract

LINN OPERATING, LLC

Oneok Field Services

LLC

1516G

1298000

Gas Purchase Contract

LINN OPERATING, LLC

Oneok Field Services

LLC

1517G

2026000

Gas Purchase Contract

LINN OPERATING, LLC

Oneok Field Services

LLC

236G

1297000

Gas Purchase Contract

LINN OPERATING, LLC

Oneok Field Services

LLC

237G

755000

Gas Purchase Contract

LINN OPERATING, LLC

Oneok Field Services

LLC

 





Exhibit B-5-2

 

 



--------------------------------------------------------------------------------

 

Linn K#

Counterpa rty K#

Contract Type

Linn Entity

Counterparty

507G

2058001

Gas Purchase Contract

LINN OPERATING, LLC

Oneok Field Services

LLC

1140G

ET-P5

Gas Purchase Agreement

LINN OPERATING, LLC

Superior Pipeline

Company

1141G

ET-P4

Gas Purchase Contract

LINN OPERATING, LLC

Superior Pipeline

Company

1144G

CASH-P5

Gas Purchase Contract

LINN OPERATING, LLC

Superior Pipeline

Company

1145G

MINCO

P18

Gas Purchase Contract

LINN OPERATING, LLC

Superior Pipeline

Company

1442G

311680

Gas Purchase Agreement

LINN OPERATING, LLC

Targa Pipeline Mid

Continent LLC

 



Exhibit B-5-3

 

 



--------------------------------------------------------------------------------

 

Exhibit C

 

FORM OF MEMORANDUM OF AGREEMENT

 

This Exhibit C is attached to and made a part of that certain Amended and
Restated Gas Gathering and Processing Agreement effective April 1, 2017, by and
between Producer and Linn Midstream.

 

When finished recording return to:

 

Linn Energy Holdings, LLC 600 Travis Street, Suite 1400

Attention: Marketing Administration Facsimile: 832-209-4300

Email: MarketingAdministration@linnenergy.com

 

and

 

Linn Midstream, LLC

600 Travis Street, Suite 1400 Attention: Marketing Administration Facsimile:
832-209-4300

Email: MarketingAdministration@linnenergy.com

 

MEMORANDUM OF AGREEMENT

 

State of Oklahoma§

§

County of [•]§

 

This MEMORANDUM OF AGREEMENT (this “Memorandum”), effective for all
purposes  as  of , 2017 (the “Effective Date”), is by and between Linn
Midstream, LLC, a Delaware limited liability company (“Linn Midstream”), and
Linn Energy Holdings, LLC, a Delaware limited liability company (“Producer”).
Linn Midstream and Producer may be referred to individually as a “Party” and
collectively as the “Parties.” Capitalized terms used but not defined herein
shall have the meaning given to them in that certain Amended and Restated Gas
Gathering and Processing Agreement dated effective as of April 1, 2017, by and
between Linn Midstream and Producer (the “Agreement”).

 

1.Pursuant to the Agreement, Producer has agreed to dedicate and deliver for
gathering, transportation and processing by Linn Midstream certain gas volumes
owned or controlled by Producer lawfully produced from wells now or hereafter
drilled on the lands within an area of mutual interest covering the counties
listed on Exhibit A attached hereto (as further described in the Agreement),
including the sections described on Exhibit B to this Memorandum (other than
certain gas volumes delivered from prior dedicated sections (as more fully
described, and subject to the terms and conditions set forth, in the
Agreement)).

 

 

--------------------------------------------------------------------------------

 

2.The Agreement is effective as of the Effective Date and, subject to the other
provisions thereof, shall remain in full force and effect for a term of, in the
case of the properties described on Exhibit A, until the fifteenth anniversary
of the Effective Date, and in the case of the properties described on Exhibit B,
December 22, 2031 (“Primary Term”). Thereafter, the Agreement shall continue in
full force and effect in accordance with its terms

 

 

3.

The Notice addresses of the Parties are as follows:

 

Linn Midstream:

Producer:

Linn Midstream, LLC

600 Travis Street, Suite 1400 Attention: Marketing Administration Facsimile:
832-209-4300

Email: MarketingAdministration@linnenergy.com

Linn Energy Holdings, LLC 600 Travis Street, Suite 1400

Attention: Marketing Administration Facsimile: 832-209-4300

Email: MarketingAdministration@linnenergy.com

 

 

4.This Memorandum in no way modifies or amends the terms and provisions of the
Agreement. This Memorandum is executed solely for the purpose of providing
record notice of the Agreement and is to be recorded in the real property
records of the respective counties in the area of mutual interest. This
Memorandum may be executed in separate counterparts, all of which shall together
constitute one and the same instrument. The terms of this Memorandum may only be
modified or amended by an instrument in writing, fully executed by Linn
Midstream and Producer.

 

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have each caused this Memorandum to be duly
executed as of the date shown on the acknowledgments set forth below with the
intention that they will be effective as of the Effective Date.

 

LINN MIDSTREAM:

 

Linn Midstream, LLC

By and through its Agent, Linn Operating, LLC

 

By:  

Name: [ ● ]

Title: [ ● ]

 

STATE OF [ ● ])

) ss.

COUNTY OF [ ● ])

 

The foregoing instrument was executed before more this day of , 2017, by [ ● ],
as authorized agent on behalf of Linn Midstream, LLC.

 

[Seal]



Notary Public

 

Commission No.

My Commission Expires:

 

 

 

PRODUCER:

 

Linn Energy Holdings, LLC

By and through its Agent, Linn Operating, LLC

 

By:  

Name: [ ● ]

Title: [ ● ]

 

STATE OF [ ● ])

) ss.

COUNTY OF [ ● ])

 

 

The foregoing instrument was executed before more this day of , 2017, by

, as authorized agent on behalf of Linn Energy Holdings, LLC.

 

[Seal]



Notary Public

 

Commission No.

My Commission Expires:

 

 

--------------------------------------------------------------------------------

 

 

 

 

[NOTE: To be attached.]



Exhibit A to Memorandum of Agreement

 

AREA OF MUTUAL INTEREST

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B TO MEMORANDUM OF AGREEMENT

 

DEDICATED SECTIONS

 

[NOTE: To be inserted.]

 